UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end: October 31 Date of reporting period: July 1, 2011 - June 30, 2012 Item 1. Proxy Voting Record. Huber Capital Equity Income Fund Vote Summary Report Period:07/01/11 to 06/30/12 Company Name Ticker Security ID Meeting Date Record Date Meeting Type Proponent Item # Proposal Mgmt Rec Vote Instruction Voted YN Vodafone Group plc VOD 92857W209 26-Jul-11 03-Jun-11 Annual Management 1 Accept Financial Statements and Statutory Reports For For Yes Vodafone Group plc VOD 92857W209 26-Jul-11 03-Jun-11 Annual Management 2 Elect Gerard Kleisterlee as Director For For Yes Vodafone Group plc VOD 92857W209 26-Jul-11 03-Jun-11 Annual Management 3 Re-elect John Buchanan as Director For For Yes Vodafone Group plc VOD 92857W209 26-Jul-11 03-Jun-11 Annual Management 4 Re-elect Vittorio Colao as Director For For Yes Vodafone Group plc VOD 92857W209 26-Jul-11 03-Jun-11 Annual Management 5 Re-elect Michel Combes as Director For For Yes Vodafone Group plc VOD 92857W209 26-Jul-11 03-Jun-11 Annual Management 6 Re-elect Andy Halford as Director For For Yes Vodafone Group plc VOD 92857W209 26-Jul-11 03-Jun-11 Annual Management 7 Re-elect Stephen Pusey as Director For For Yes Vodafone Group plc VOD 92857W209 26-Jul-11 03-Jun-11 Annual Management 8 Elect Renee James as Director For For Yes Vodafone Group plc VOD 92857W209 26-Jul-11 03-Jun-11 Annual Management 9 Re-elect Alan Jebson as Director For For Yes Vodafone Group plc VOD 92857W209 26-Jul-11 03-Jun-11 Annual Management 10 Re-elect Samuel Jonah as Director For For Yes Vodafone Group plc VOD 92857W209 26-Jul-11 03-Jun-11 Annual Management 11 Re-elect Nick Land as Director For For Yes Vodafone Group plc VOD 92857W209 26-Jul-11 03-Jun-11 Annual Management 12 Re-elect Anne Lauvergeon as Director For For Yes Vodafone Group plc VOD 92857W209 26-Jul-11 03-Jun-11 Annual Management 13 Re-elect Luc Vandevelde as Director For For Yes Vodafone Group plc VOD 92857W209 26-Jul-11 03-Jun-11 Annual Management 14 Re-elect Anthony Watson as Director For For Yes Vodafone Group plc VOD 92857W209 26-Jul-11 03-Jun-11 Annual Management 15 Re-elect Philip Yea as Director For For Yes Vodafone Group plc VOD 92857W209 26-Jul-11 03-Jun-11 Annual Management 16 Approve Final Dividend For For Yes Vodafone Group plc VOD 92857W209 26-Jul-11 03-Jun-11 Annual Management 17 Approve Remuneration Report For For Yes Vodafone Group plc VOD 92857W209 26-Jul-11 03-Jun-11 Annual Management 18 Reappoint Deloitte LLP as Auditors For For Yes Vodafone Group plc VOD 92857W209 26-Jul-11 03-Jun-11 Annual Management 19 Authorise Audit Committee to Fix Remuneration of Auditors For For Yes Vodafone Group plc VOD 92857W209 26-Jul-11 03-Jun-11 Annual Management 20 Authorise Issue of Equity with Pre-emptive Rights For For Yes Vodafone Group plc VOD 92857W209 26-Jul-11 03-Jun-11 Annual Management 21 Authorise Issue of Equity without Pre-emptive Rights For For Yes Vodafone Group plc VOD 92857W209 26-Jul-11 03-Jun-11 Annual Management 22 Authorise Market Purchase For For Yes Vodafone Group plc VOD 92857W209 26-Jul-11 03-Jun-11 Annual Management 23 Authorise the Company to Call EGM with Two Weeks' Notice For For Yes CA, Inc. CA 12673P105 03-Aug-11 07-Jun-11 Annual Management 1 Elect Director Raymond J. Bromark For For Yes CA, Inc. CA 12673P105 03-Aug-11 07-Jun-11 Annual Management 2 Elect Director Gary J. Fernandes For For Yes CA, Inc. CA 12673P105 03-Aug-11 07-Jun-11 Annual Management 3 Elect Director Rohit Kapoor For For Yes CA, Inc. CA 12673P105 03-Aug-11 07-Jun-11 Annual Management 4 Elect Director Kay Koplovitz For For Yes CA, Inc. CA 12673P105 03-Aug-11 07-Jun-11 Annual Management 5 Elect Director Christopher B. Lofgren For For Yes CA, Inc. CA 12673P105 03-Aug-11 07-Jun-11 Annual Management 6 Elect Director William E. McCracken For For Yes CA, Inc. CA 12673P105 03-Aug-11 07-Jun-11 Annual Management 7 Elect Director Richard Sulpizio For For Yes CA, Inc. CA 12673P105 03-Aug-11 07-Jun-11 Annual Management 8 Elect Director Laura S. Unger For For Yes CA, Inc. CA 12673P105 03-Aug-11 07-Jun-11 Annual Management 9 Elect Director Arthur F. Weinbach For For Yes CA, Inc. CA 12673P105 03-Aug-11 07-Jun-11 Annual Management 10 Elect Director Renato (Ron) Zambonini For For Yes CA, Inc. CA 12673P105 03-Aug-11 07-Jun-11 Annual Management 11 Ratify Auditors For For Yes CA, Inc. CA 12673P105 03-Aug-11 07-Jun-11 Annual Management 12 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes CA, Inc. CA 12673P105 03-Aug-11 07-Jun-11 Annual Management 13 Advisory Vote on Say on Pay Frequency One Year One Year Yes CA, Inc. CA 12673P105 03-Aug-11 07-Jun-11 Annual Management 14 Approve Omnibus Stock Plan For For Yes CA, Inc. CA 12673P105 03-Aug-11 07-Jun-11 Annual Management 15 Approve Qualified Employee Stock Purchase Plan For For Yes ConAgra Foods, Inc. CAG 23-Sep-11 29-Jul-11 Annual Management Elect Director Mogens C. Bay For For Yes ConAgra Foods, Inc. CAG 23-Sep-11 29-Jul-11 Annual Management Elect Director Stephan G. Butler For For Yes ConAgra Foods, Inc. CAG 23-Sep-11 29-Jul-11 Annual Management Elect Director Steven F. Goldstone For For Yes ConAgra Foods, Inc. CAG 23-Sep-11 29-Jul-11 Annual Management Elect Director Joie A. Gregor For For Yes ConAgra Foods, Inc. CAG 23-Sep-11 29-Jul-11 Annual Management Elect Director Rajive Johri For For Yes ConAgra Foods, Inc. CAG 23-Sep-11 29-Jul-11 Annual Management Elect Director w.G. Jurgensen For For Yes ConAgra Foods, Inc. CAG 23-Sep-11 29-Jul-11 Annual Management Elect Director Richard H. Lenny For For Yes ConAgra Foods, Inc. CAG 23-Sep-11 29-Jul-11 Annual Management Elect Director Ruth Ann Marshall For For Yes ConAgra Foods, Inc. CAG 23-Sep-11 29-Jul-11 Annual Management Elect Director Gary M. Rodkin For For Yes ConAgra Foods, Inc. CAG 23-Sep-11 29-Jul-11 Annual Management Elect Director Andrew J. Schindler For For Yes ConAgra Foods, Inc. CAG 23-Sep-11 29-Jul-11 Annual Management Elect Director Kenneth E. Stinson For For Yes ConAgra Foods, Inc. CAG 23-Sep-11 29-Jul-11 Annual Management 2 Ratify Auditors For For Yes ConAgra Foods, Inc. CAG 23-Sep-11 29-Jul-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes ConAgra Foods, Inc. CAG 23-Sep-11 29-Jul-11 Annual Management 4 Advisory Vote on Say on Pay Frequency One Year One Year Yes FedEx Corporation FDX 31428X106 26-Sep-11 01-Aug-11 Annual Management 1 Elect Director James L. Barksdale For For Yes FedEx Corporation FDX 31428X106 26-Sep-11 01-Aug-11 Annual Management 2 Elect Director John A. Edwardson For For Yes FedEx Corporation FDX 31428X106 26-Sep-11 01-Aug-11 Annual Management 3 Elect Director Shirley Ann Jackson For For Yes FedEx Corporation FDX 31428X106 26-Sep-11 01-Aug-11 Annual Management 4 Elect Director Steven R. Loranger For For Yes FedEx Corporation FDX 31428X106 26-Sep-11 01-Aug-11 Annual Management 5 Elect Director Gary W. Loveman For For Yes FedEx Corporation FDX 31428X106 26-Sep-11 01-Aug-11 Annual Management 6 Elect Director R. Brad Martin For For Yes FedEx Corporation FDX 31428X106 26-Sep-11 01-Aug-11 Annual Management 7 Elect Director Joshua Cooper Ramo For For Yes FedEx Corporation FDX 31428X106 26-Sep-11 01-Aug-11 Annual Management 8 Elect Director Susan C. Schwab For For Yes FedEx Corporation FDX 31428X106 26-Sep-11 01-Aug-11 Annual Management 9 Elect Director Frederick W. Smith For For Yes FedEx Corporation FDX 31428X106 26-Sep-11 01-Aug-11 Annual Management 10 Elect Director Joshua I. Smith For For Yes FedEx Corporation FDX 31428X106 26-Sep-11 01-Aug-11 Annual Management 11 Elect Director David P. Steiner For For Yes FedEx Corporation FDX 31428X106 26-Sep-11 01-Aug-11 Annual Management 12 Elect Director Paul S. Walsh For For Yes FedEx Corporation FDX 31428X106 26-Sep-11 01-Aug-11 Annual Management 13 Provide Right to Call Special Meeting For For Yes FedEx Corporation FDX 31428X106 26-Sep-11 01-Aug-11 Annual Management 14 Ratify Auditors For For Yes FedEx Corporation FDX 31428X106 26-Sep-11 01-Aug-11 Annual Management 15 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes FedEx Corporation FDX 31428X106 26-Sep-11 01-Aug-11 Annual Management 16 Advisory Vote on Say on Pay Frequency One Year One Year Yes FedEx Corporation FDX 31428X106 26-Sep-11 01-Aug-11 Annual Share Holder 17 Require Independent Board Chairman Against For Yes FedEx Corporation FDX 31428X106 26-Sep-11 01-Aug-11 Annual Share Holder 18 Stock Retention/Holding Period Against For Yes FedEx Corporation FDX 31428X106 26-Sep-11 01-Aug-11 Annual Share Holder 19 Report on Political Contributions Against For Yes Carpenter Technology Corporation CRS 10-Oct-11 12-Aug-11 Annual Management Elect Director Robert R. Mcmaster For For Yes Carpenter Technology Corporation CRS 10-Oct-11 12-Aug-11 Annual Management Elect Director Gregory A. Pratt For For Yes Carpenter Technology Corporation CRS 10-Oct-11 12-Aug-11 Annual Management 2 Ratify Auditors For For Yes Carpenter Technology Corporation CRS 10-Oct-11 12-Aug-11 Annual Management 3 Amend Omnibus Stock Plan For For Yes Carpenter Technology Corporation CRS 10-Oct-11 12-Aug-11 Annual Management 4 Amend Executive Incentive Bonus Plan For For Yes Carpenter Technology Corporation CRS 10-Oct-11 12-Aug-11 Annual Management 5 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Carpenter Technology Corporation CRS 10-Oct-11 12-Aug-11 Annual Management 6 Advisory Vote on Say on Pay Frequency One Year One Year Yes Oracle Corporation ORCL 68389X105 12-Oct-11 15-Aug-11 Annual Management Elect Director Jeffrey S. Berg For For Yes Oracle Corporation ORCL 68389X105 12-Oct-11 15-Aug-11 Annual Management Elect Director H. Raymond Bingham For For Yes Oracle Corporation ORCL 68389X105 12-Oct-11 15-Aug-11 Annual Management Elect Director Michael J. Boskin For For Yes Oracle Corporation ORCL 68389X105 12-Oct-11 15-Aug-11 Annual Management Elect Director Safra A. Catz For For Yes Oracle Corporation ORCL 68389X105 12-Oct-11 15-Aug-11 Annual Management Elect Director Bruce R. Chizen For For Yes Oracle Corporation ORCL 68389X105 12-Oct-11 15-Aug-11 Annual Management Elect Director George H. Conrades For For Yes Oracle Corporation ORCL 68389X105 12-Oct-11 15-Aug-11 Annual Management Elect Director Lawrence J. Ellison For For Yes Oracle Corporation ORCL 68389X105 12-Oct-11 15-Aug-11 Annual Management Elect Director Hector Garcia-Molina For For Yes Oracle Corporation ORCL 68389X105 12-Oct-11 15-Aug-11 Annual Management Elect Director Jeffrey O. Henley For For Yes Oracle Corporation ORCL 68389X105 12-Oct-11 15-Aug-11 Annual Management Elect Director Mark V. Hurd For For Yes Oracle Corporation ORCL 68389X105 12-Oct-11 15-Aug-11 Annual Management Elect Director Donald L. Lucas For For Yes Oracle Corporation ORCL 68389X105 12-Oct-11 15-Aug-11 Annual Management Director Naomi O. Seligman For For Yes Oracle Corporation ORCL 68389X105 12-Oct-11 15-Aug-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Oracle Corporation ORCL 68389X105 12-Oct-11 15-Aug-11 Annual Management 3 Advisory Vote on Say on Pay Frequency None One Year Yes Oracle Corporation ORCL 68389X105 12-Oct-11 15-Aug-11 Annual Management 4 Ratify Auditors For For Yes Oracle Corporation ORCL 68389X105 12-Oct-11 15-Aug-11 Annual Share Holder 5 Stock Retention/Holding Period Against For Yes Microsoft Corporation MSFT 15-Nov-11 02-Sep-11 Annual Management 1 Elect Director Steven A. Ballmer For For Yes Microsoft Corporation MSFT 15-Nov-11 02-Sep-11 Annual Management 2 Elect Director Dina Dublon For For Yes Microsoft Corporation MSFT 15-Nov-11 02-Sep-11 Annual Management 3 Elect Director William H. Gates, III For For Yes Microsoft Corporation MSFT 15-Nov-11 02-Sep-11 Annual Management 4 Elect Director Raymond V. Gilmartin For For Yes Microsoft Corporation MSFT 15-Nov-11 02-Sep-11 Annual Management 5 Elect Director Reed Hastings For For Yes Microsoft Corporation MSFT 15-Nov-11 02-Sep-11 Annual Management 6 Elect Director Maria M. Klawe For For Yes Microsoft Corporation MSFT 15-Nov-11 02-Sep-11 Annual Management 7 Elect Director David F. Marquardt For For Yes Microsoft Corporation MSFT 15-Nov-11 02-Sep-11 Annual Management 8 Elect Director Charles H. Noski For For Yes Microsoft Corporation MSFT 15-Nov-11 02-Sep-11 Annual Management 9 Elect Director Helmut Panke For For Yes Microsoft Corporation MSFT 15-Nov-11 02-Sep-11 Annual Management 10 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Microsoft Corporation MSFT 15-Nov-11 02-Sep-11 Annual Management 11 Advisory Vote on Say on Pay Frequency One Year One Year Yes Microsoft Corporation MSFT 15-Nov-11 02-Sep-11 Annual Management 12 Ratify Auditors For For Yes Microsoft Corporation MSFT 15-Nov-11 02-Sep-11 Annual Share Holder 13 Amend Bylaws to Establish a Board Committee on Environmental Sustainability Against Against Yes Exelon Corporation EXC 30161N101 17-Nov-11 07-Oct-11 Special Management 1 Issue Shares in Connection with Acquisition For For Yes Exelon Corporation EXC 30161N101 17-Nov-11 07-Oct-11 Special Management 2 Adjourn Meeting For For Yes Tyson Foods, Inc. TSN 03-Feb-12 05-Dec-11 Annual Management Elect Director John Tyson For For Yes Tyson Foods, Inc. TSN 03-Feb-12 05-Dec-11 Annual Management Elect Director Kathleen M. Bader For For Yes Tyson Foods, Inc. TSN 03-Feb-12 05-Dec-11 Annual Management Elect Director Gaurdie E. Banister, Jr. For For Yes Tyson Foods, Inc. TSN 03-Feb-12 05-Dec-11 Annual Management Elect Director Jim Kever For For Yes Tyson Foods, Inc. TSN 03-Feb-12 05-Dec-11 Annual Management Elect Director Kevin M. McNamara For For Yes Tyson Foods, Inc. TSN 03-Feb-12 05-Dec-11 Annual Management Elect Director Brad T. Sauer For For Yes Tyson Foods, Inc. TSN 03-Feb-12 05-Dec-11 Annual Management Elect Director Robert Thurber For For Yes Tyson Foods, Inc. TSN 03-Feb-12 05-Dec-11 Annual Management Elect Director Barbara A. Tyson For For Yes Tyson Foods, Inc. TSN 03-Feb-12 05-Dec-11 Annual Management Elect Director Albert C. Zapanta For For Yes Tyson Foods, Inc. TSN 03-Feb-12 05-Dec-11 Annual Management 2 Amend Omnibus Stock Plan For For Yes Tyson Foods, Inc. TSN 03-Feb-12 05-Dec-11 Annual Management 3 Ratify Auditors For For Yes TE Connectivity Ltd. TEL H84989104 07-Mar-12 17-Feb-12 Annual Management 1 Reelect Pierre Brondeau as Director For For Yes TE Connectivity Ltd. TEL H84989104 07-Mar-12 17-Feb-12 Annual Management 2 Reelect Juergen Gromer as Director For For Yes TE Connectivity Ltd. TEL H84989104 07-Mar-12 17-Feb-12 Annual Management 3 Reelect William A. Jeffrey as Director For For Yes TE Connectivity Ltd. TEL H84989104 07-Mar-12 17-Feb-12 Annual Management 4 Reelect Thomas Lynch as Director For For Yes TE Connectivity Ltd. TEL H84989104 07-Mar-12 17-Feb-12 Annual Management 5 Reelect Yong Nam as Director For For Yes TE Connectivity Ltd. TEL H84989104 07-Mar-12 17-Feb-12 Annual Management 6 Reelect Daniel Phelan as Director For For Yes TE Connectivity Ltd. TEL H84989104 07-Mar-12 17-Feb-12 Annual Management 7 Reelect Frederic Poses as Director For For Yes TE Connectivity Ltd. TEL H84989104 07-Mar-12 17-Feb-12 Annual Management 8 Reelect Lawrence Smith as Director For For Yes TE Connectivity Ltd. TEL H84989104 07-Mar-12 17-Feb-12 Annual Management 9 Reelect Paula Sneed as Director For For Yes TE Connectivity Ltd. TEL H84989104 07-Mar-12 17-Feb-12 Annual Management 10 Reelect David Steiner as Director For For Yes TE Connectivity Ltd. TEL H84989104 07-Mar-12 17-Feb-12 Annual Management 11 Reelect John Van Scoter as Director For For Yes TE Connectivity Ltd. TEL H84989104 07-Mar-12 17-Feb-12 Annual Management 12 Accept Annual Report for Fiscal 2010/2011 For For Yes TE Connectivity Ltd. TEL H84989104 07-Mar-12 17-Feb-12 Annual Management 13 Accept Statutory Financial Statements for Fiscal 2011/2012 For For Yes TE Connectivity Ltd. TEL H84989104 07-Mar-12 17-Feb-12 Annual Management 14 Accept Consolidated Financial Statements for Fiscal 2011/2012 For For Yes TE Connectivity Ltd. TEL H84989104 07-Mar-12 17-Feb-12 Annual Management 15 Approve Discharge of Board and Senior Management For For Yes TE Connectivity Ltd. TEL H84989104 07-Mar-12 17-Feb-12 Annual Management 16 Ratify Deloitte & Touche LLP as Independent Registered Public Accounting Firm for Fiscal 2011/2012 For For Yes TE Connectivity Ltd. TEL H84989104 07-Mar-12 17-Feb-12 Annual Management 17 Ratify Deloitte AG as Swiss Registered Auditors for Fiscal 2011/2012 For For Yes TE Connectivity Ltd. TEL H84989104 07-Mar-12 17-Feb-12 Annual Management 18 Ratify PricewaterhouseCoopers AG as Special Auditor for Fiscal 2011/2012 For For Yes TE Connectivity Ltd. TEL H84989104 07-Mar-12 17-Feb-12 Annual Management 19 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes TE Connectivity Ltd. TEL H84989104 07-Mar-12 17-Feb-12 Annual Management 20 Amend Omnibus Stock Plan For For Yes TE Connectivity Ltd. TEL H84989104 07-Mar-12 17-Feb-12 Annual Management 21 ApproveReduction in Share Capital For For Yes TE Connectivity Ltd. TEL H84989104 07-Mar-12 17-Feb-12 Annual Management 22 Authorize Share Repurchase Program For Against Yes TE Connectivity Ltd. TEL H84989104 07-Mar-12 17-Feb-12 Annual Management 23 Approve Ordinary Cash Dividend For For Yes TE Connectivity Ltd. TEL H84989104 07-Mar-12 17-Feb-12 Annual Management 24 Approve Reallocation of Free Reserves to Legal Reserves For For Yes TE Connectivity Ltd. TEL H84989104 07-Mar-12 17-Feb-12 Annual Management 25 Adjourn Meeting For Against Yes Hewlett-Packard Company HPQ 21-Mar-12 23-Jan-12 Annual Management 1 Elect Director Marc L. Andreessen For For Yes Hewlett-Packard Company HPQ 21-Mar-12 23-Jan-12 Annual Management 2 Elect Director Shumeet Banerji For For Yes Hewlett-Packard Company HPQ 21-Mar-12 23-Jan-12 Annual Management 3 Elect Director Rajiv L. Gupta For For Yes Hewlett-Packard Company HPQ 21-Mar-12 23-Jan-12 Annual Management 4 Elect Director John H. Hammergren For For Yes Hewlett-Packard Company HPQ 21-Mar-12 23-Jan-12 Annual Management 5 Elect Director Raymond. J. Lane For For Yes Hewlett-Packard Company HPQ 21-Mar-12 23-Jan-12 Annual Management 6 Elect Director Ann M. Livermore For For Yes Hewlett-Packard Company HPQ 21-Mar-12 23-Jan-12 Annual Management 7 Elect Director G. M. Reiner For For Yes Hewlett-Packard Company HPQ 21-Mar-12 23-Jan-12 Annual Management 8 Elect Director Patricia. F. Russo For For Yes Hewlett-Packard Company HPQ 21-Mar-12 23-Jan-12 Annual Management 9 Elect Director G. Kennedy Thompson For For Yes Hewlett-Packard Company HPQ 21-Mar-12 23-Jan-12 Annual Management 10 Elect Director Margaret C. Whitman For For Yes Hewlett-Packard Company HPQ 21-Mar-12 23-Jan-12 Annual Management 11 Elect Director Ralph. V. Whitworth For For Yes Hewlett-Packard Company HPQ 21-Mar-12 23-Jan-12 Annual Management 12 Ratify Auditors For For Yes Hewlett-Packard Company HPQ 21-Mar-12 23-Jan-12 Annual Management 13 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Hewlett-Packard Company HPQ 21-Mar-12 23-Jan-12 Annual Share Holder 14 Adopt Retention Ratio for Executives Against For Yes Exelon Corporation EXC 30161N101 02-Apr-12 07-Feb-12 Annual Management 1 Elect Director John A. Canning, Jr. For For Yes Exelon Corporation EXC 30161N101 02-Apr-12 07-Feb-12 Annual Management 2 Elect Director Christopher M. Crane For For Yes Exelon Corporation EXC 30161N101 02-Apr-12 07-Feb-12 Annual Management 3 Elect Director M. Walter D'Alessio For For Yes Exelon Corporation EXC 30161N101 02-Apr-12 07-Feb-12 Annual Management 4 Elect Director Nicholas DeBenedictis For For Yes Exelon Corporation EXC 30161N101 02-Apr-12 07-Feb-12 Annual Management 5 Elect Director Nelson A. Diaz For For Yes Exelon Corporation EXC 30161N101 02-Apr-12 07-Feb-12 Annual Management 6 Elect Director Sue L. Gin For For Yes Exelon Corporation EXC 30161N101 02-Apr-12 07-Feb-12 Annual Management 7 Elect Director Rosemarie B. Greco For For Yes Exelon Corporation EXC 30161N101 02-Apr-12 07-Feb-12 Annual Management 8 Elect Director Paul L. Joskow, Ph. D. For For Yes Exelon Corporation EXC 30161N101 02-Apr-12 07-Feb-12 Annual Management 9 Elect Director Richard W. Mies For For Yes Exelon Corporation EXC 30161N101 02-Apr-12 07-Feb-12 Annual Management 10 Elect Director John M. Palms, Ph. D. For For Yes Exelon Corporation EXC 30161N101 02-Apr-12 07-Feb-12 Annual Management 11 Elect Director William C. Richardson, Ph. D. For For Yes Exelon Corporation EXC 30161N101 02-Apr-12 07-Feb-12 Annual Management 12 Elect Director Thomas J. Ridge For For Yes Exelon Corporation EXC 30161N101 02-Apr-12 07-Feb-12 Annual Management 13 Elect Director John W. Rogers, Jr. For For Yes Exelon Corporation EXC 30161N101 02-Apr-12 07-Feb-12 Annual Management 14 Elect Director John W. Rowe For For Yes Exelon Corporation EXC 30161N101 02-Apr-12 07-Feb-12 Annual Management 15 Elect Director Stephen D. Steinour For For Yes Exelon Corporation EXC 30161N101 02-Apr-12 07-Feb-12 Annual Management 16 Elect Director Don Thompson For For Yes Exelon Corporation EXC 30161N101 02-Apr-12 07-Feb-12 Annual Management 17 Elect Director Ann C. Berzin For For Yes Exelon Corporation EXC 30161N101 02-Apr-12 07-Feb-12 Annual Management 18 Elect Director Yves C. de Balmann For For Yes Exelon Corporation EXC 30161N101 02-Apr-12 07-Feb-12 Annual Management 19 Elect Director Robert J. Lawless For For Yes Exelon Corporation EXC 30161N101 02-Apr-12 07-Feb-12 Annual Management 20 Elect Director Mayo A. Shattuck III For For Yes Exelon Corporation EXC 30161N101 02-Apr-12 07-Feb-12 Annual Management 21 Ratify Auditors For For Yes Exelon Corporation EXC 30161N101 02-Apr-12 07-Feb-12 Annual Management 22 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Lennar Corporation LEN 11-Apr-12 15-Feb-12 Annual Management Elect Director Irving Bolotin For For Yes Lennar Corporation LEN 11-Apr-12 15-Feb-12 Annual Management Elect Director Steven L. Gerard For For Yes Lennar Corporation LEN 11-Apr-12 15-Feb-12 Annual Management Elect Director Theron I. Gilliam For For Yes Lennar Corporation LEN 11-Apr-12 15-Feb-12 Annual Management Elect Director Sherrill W. Hudson For For Yes Lennar Corporation LEN 11-Apr-12 15-Feb-12 Annual Management Elect Director R. Kirk Landon For For Yes Lennar Corporation LEN 11-Apr-12 15-Feb-12 Annual Management Elect Director Sidney Lapidus For For Yes Lennar Corporation LEN 11-Apr-12 15-Feb-12 Annual Management Elect Director Stuart A. Miller For For Yes Lennar Corporation LEN 11-Apr-12 15-Feb-12 Annual Management Elect Director Jeffrey Sonnenfeld For For Yes Lennar Corporation LEN 11-Apr-12 15-Feb-12 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Lennar Corporation LEN 11-Apr-12 15-Feb-12 Annual Management 3 Amend Omnibus Stock Plan For Against Yes Lennar Corporation LEN 11-Apr-12 15-Feb-12 Annual Management 4 Approve Executive Incentive Bonus Plan For Against Yes Lennar Corporation LEN 11-Apr-12 15-Feb-12 Annual Management 5 Ratify Auditors For For Yes Lennar Corporation LEN 11-Apr-12 15-Feb-12 Annual Share Holder 6 Assess Energy Use and Establish Reduction Targets Against For Yes Eli Lilly and Company LLY 16-Apr-12 15-Feb-12 Annual Management 1 Elect Director K. Baicker For For Yes Eli Lilly and Company LLY 16-Apr-12 15-Feb-12 Annual Management 2 Elect Director J. E. Fyrwald For For Yes Eli Lilly and Company LLY 16-Apr-12 15-Feb-12 Annual Management 3 Elect Director E. R. Marram For For Yes Eli Lilly and Company LLY 16-Apr-12 15-Feb-12 Annual Management 4 Elect Director D. R. Oberhelman For For Yes Eli Lilly and Company LLY 16-Apr-12 15-Feb-12 Annual Management 5 Ratify Auditors For For Yes Eli Lilly and Company LLY 16-Apr-12 15-Feb-12 Annual Management 6 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Eli Lilly and Company LLY 16-Apr-12 15-Feb-12 Annual Management 7 Declassify the Board of Directors For For Yes Eli Lilly and Company LLY 16-Apr-12 15-Feb-12 Annual Management 8 Reduce Supermajority Vote Requirement For For Yes Eli Lilly and Company LLY 16-Apr-12 15-Feb-12 Annual Share Holder 9 Adopt Policy for Engagement With Proponents of Shareholder Proposals Supported by a Majority Vote Against For Yes Eli Lilly and Company LLY 16-Apr-12 15-Feb-12 Annual Share Holder 10 Report on Research Animal Care and Promotion of Testing Alternatives Against Against Yes Citigroup Inc. C 17-Apr-12 21-Feb-12 Annual Management 1 Elect Director Franz B. Humer For For Yes Citigroup Inc. C 17-Apr-12 21-Feb-12 Annual Management 2 Elect Director Robert L. Joss For For Yes Citigroup Inc. C 17-Apr-12 21-Feb-12 Annual Management 3 Elect Director Michael E. O'Neill For For Yes Citigroup Inc. C 17-Apr-12 21-Feb-12 Annual Management 4 Elect Director Vikram S. Pandit For For Yes Citigroup Inc. C 17-Apr-12 21-Feb-12 Annual Management 5 Elect Director Lawrence R. Ricciardi For For Yes Citigroup Inc. C 17-Apr-12 21-Feb-12 Annual Management 6 Elect Director Judith Rodin For For Yes Citigroup Inc. C 17-Apr-12 21-Feb-12 Annual Management 7 Elect Director Robert L. Ryan For For Yes Citigroup Inc. C 17-Apr-12 21-Feb-12 Annual Management 8 Elect Director Anthony M. Santomero For For Yes Citigroup Inc. C 17-Apr-12 21-Feb-12 Annual Management 9 Elect Director Joan E. Spero For For Yes Citigroup Inc. C 17-Apr-12 21-Feb-12 Annual Management 10 Elect Director Diana L. Taylor For For Yes Citigroup Inc. C 17-Apr-12 21-Feb-12 Annual Management 11 Elect Director William S. Thompson, Jr. For For Yes Citigroup Inc. C 17-Apr-12 21-Feb-12 Annual Management 12 Elect Director Ernesto Zedillo Ponce de Leon For For Yes Citigroup Inc. C 17-Apr-12 21-Feb-12 Annual Management 13 Ratify Auditors For For Yes Citigroup Inc. C 17-Apr-12 21-Feb-12 Annual Management 14 Amend Omnibus Stock Plan For For Yes Citigroup Inc. C 17-Apr-12 21-Feb-12 Annual Management 15 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Citigroup Inc. C 17-Apr-12 21-Feb-12 Annual Share Holder 16 Disclose Prior Government Service Against Against Yes Citigroup Inc. C 17-Apr-12 21-Feb-12 Annual Share Holder 17 Report on Political Contributions and Lobbying Expenditures Against Against Yes Citigroup Inc. C 17-Apr-12 21-Feb-12 Annual Share Holder 18 Stock Retention/Holding Period Against Against Yes Citigroup Inc. C 17-Apr-12 21-Feb-12 Annual Share Holder 19 Require Audit Committee Review and Report on Controls Related to Loans, Foreclosure and Securitizations Against Against Yes American Electric Power Company, Inc. AEP 24-Apr-12 27-Feb-12 Annual Management 1 Elect Director Nicholas K. Akins For For Yes American Electric Power Company, Inc. AEP 24-Apr-12 27-Feb-12 Annual Management 2 Elect Director David J. Anderson For For Yes American Electric Power Company, Inc. AEP 24-Apr-12 27-Feb-12 Annual Management 3 Elect Director James F. Cordes For For Yes American Electric Power Company, Inc. AEP 24-Apr-12 27-Feb-12 Annual Management 4 Elect Director Ralph D. Crosby, Jr. For For Yes American Electric Power Company, Inc. AEP 24-Apr-12 27-Feb-12 Annual Management 5 Elect Director Linda A. Goodspeed For For Yes American Electric Power Company, Inc. AEP 24-Apr-12 27-Feb-12 Annual Management 6 Elect Director Thomas E. Hoaglin For For Yes American Electric Power Company, Inc. AEP 24-Apr-12 27-Feb-12 Annual Management 7 Elect Director Michael G. Morris For For Yes American Electric Power Company, Inc. AEP 24-Apr-12 27-Feb-12 Annual Management 8 Elect Director Richard C. Notebaert For For Yes American Electric Power Company, Inc. AEP 24-Apr-12 27-Feb-12 Annual Management 9 Elect Director Lionel L. Nowell, III For For Yes American Electric Power Company, Inc. AEP 24-Apr-12 27-Feb-12 Annual Management 10 Elect Director Richard L. Sandor For For Yes American Electric Power Company, Inc. AEP 24-Apr-12 27-Feb-12 Annual Management 11 Elect Director Sara Martinez Tucker For For Yes American Electric Power Company, Inc. AEP 24-Apr-12 27-Feb-12 Annual Management 12 Elect Director John F. Turner For For Yes American Electric Power Company, Inc. AEP 24-Apr-12 27-Feb-12 Annual Management 13 Approve Executive Incentive Bonus Plan For For Yes American Electric Power Company, Inc. AEP 24-Apr-12 27-Feb-12 Annual Management 14 Ratify Auditors For For Yes American Electric Power Company, Inc. AEP 24-Apr-12 27-Feb-12 Annual Management 15 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes The Coca-Cola Company KO 25-Apr-12 27-Feb-12 Annual Management 1 Elect Director Herbert A. Allen For For Yes The Coca-Cola Company KO 25-Apr-12 27-Feb-12 Annual Management 2 Elect Director Ronald W. Allen For Against Yes The Coca-Cola Company KO 25-Apr-12 27-Feb-12 Annual Management 3 Elect Director Howard G. Buffett For For Yes The Coca-Cola Company KO 25-Apr-12 27-Feb-12 Annual Management 4 Elect Director Richard M. Daley For For Yes The Coca-Cola Company KO 25-Apr-12 27-Feb-12 Annual Management 5 Elect Director Barry Diller For For Yes The Coca-Cola Company KO 25-Apr-12 27-Feb-12 Annual Management 6 Elect Director Evan G. Greenberg For For Yes The Coca-Cola Company KO 25-Apr-12 27-Feb-12 Annual Management 7 Elect Director Alexis M. Herman For For Yes The Coca-Cola Company KO 25-Apr-12 27-Feb-12 Annual Management 8 Elect Director Muhtar Kent For For Yes The Coca-Cola Company KO 25-Apr-12 27-Feb-12 Annual Management 9 Elect Director Donald R. Keough For For Yes The Coca-Cola Company KO 25-Apr-12 27-Feb-12 Annual Management 10 Elect Director Robert A. Kotick For For Yes The Coca-Cola Company KO 25-Apr-12 27-Feb-12 Annual Management 11 Elect Director Maria Elena Lagomasino For For Yes The Coca-Cola Company KO 25-Apr-12 27-Feb-12 Annual Management 12 Elect Director Donald F. McHenry For For Yes The Coca-Cola Company KO 25-Apr-12 27-Feb-12 Annual Management 13 Elect Director Sam Nunn For For Yes The Coca-Cola Company KO 25-Apr-12 27-Feb-12 Annual Management 14 Elect Director James D. Robinson, III For For Yes The Coca-Cola Company KO 25-Apr-12 27-Feb-12 Annual Management 15 Elect Director Peter V. Ueberroth For For Yes The Coca-Cola Company KO 25-Apr-12 27-Feb-12 Annual Management 16 Elect Director Jacob Wallenberg For For Yes The Coca-Cola Company KO 25-Apr-12 27-Feb-12 Annual Management 17 Elect Director James B. Williams For For Yes The Coca-Cola Company KO 25-Apr-12 27-Feb-12 Annual Management 18 Ratify Auditors For For Yes The Coca-Cola Company KO 25-Apr-12 27-Feb-12 Annual Management 19 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Pfizer Inc. PFE 26-Apr-12 28-Feb-12 Annual Management 1 Elect Director Dennis A. Ausiello For For Yes Pfizer Inc. PFE 26-Apr-12 28-Feb-12 Annual Management 2 Elect Director M. Anthony Burns For For Yes Pfizer Inc. PFE 26-Apr-12 28-Feb-12 Annual Management 3 Elect Director W. Don Cornwell For For Yes Pfizer Inc. PFE 26-Apr-12 28-Feb-12 Annual Management 4 Elect Director Frances D. Fergusson For For Yes Pfizer Inc. PFE 26-Apr-12 28-Feb-12 Annual Management 5 Elect Director William H. Gray, III For For Yes Pfizer Inc. PFE 26-Apr-12 28-Feb-12 Annual Management 6 Elect Director Helen H. Hobbs For For Yes Pfizer Inc. PFE 26-Apr-12 28-Feb-12 Annual Management 7 Elect Director Constance J. Horner For For Yes Pfizer Inc. PFE 26-Apr-12 28-Feb-12 Annual Management 8 Elect Director James M. Kilts For For Yes Pfizer Inc. PFE 26-Apr-12 28-Feb-12 Annual Management 9 Elect Director George A. Lorch For For Yes Pfizer Inc. PFE 26-Apr-12 28-Feb-12 Annual Management 10 Elect Director John P. Mascotte For For Yes Pfizer Inc. PFE 26-Apr-12 28-Feb-12 Annual Management 11 Elect Director Suzanne Nora Johnson For For Yes Pfizer Inc. PFE 26-Apr-12 28-Feb-12 Annual Management 12 Elect Director Ian C. Read For For Yes Pfizer Inc. PFE 26-Apr-12 28-Feb-12 Annual Management 13 Elect Director Stephen W. Sanger For For Yes Pfizer Inc. PFE 26-Apr-12 28-Feb-12 Annual Management 14 Elect Director Marc Tessier-Lavigne For For Yes Pfizer Inc. PFE 26-Apr-12 28-Feb-12 Annual Management 15 Ratify Auditors For For Yes Pfizer Inc. PFE 26-Apr-12 28-Feb-12 Annual Management 16 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Pfizer Inc. PFE 26-Apr-12 28-Feb-12 Annual Share Holder 17 Publish Political Contributions Against Against Yes Pfizer Inc. PFE 26-Apr-12 28-Feb-12 Annual Share Holder 18 Provide Right to Act by Written Consent Against For Yes Pfizer Inc. PFE 26-Apr-12 28-Feb-12 Annual Share Holder 19 Amend Articles/Bylaws/Charter Call Special Meetings Against For Yes Pfizer Inc. PFE 26-Apr-12 28-Feb-12 Annual Share Holder 20 Non-Employee Director Compensation Against Against Yes BASF SE BAS 27-Apr-12 20-Mar-12 Annual Management 1 Receive Financial Statements and Statutory Reports for Fiscal 2011 (Non-Voting) Yes BASF SE BAS 27-Apr-12 20-Mar-12 Annual Management 2 Approve Allocation of Income and Dividends of EUR 2.50 per Share For For Yes BASF SE BAS 27-Apr-12 20-Mar-12 Annual Management 3 Approve Discharge of Supervisory Board for Fiscal 2011 For For Yes BASF SE BAS 27-Apr-12 20-Mar-12 Annual Management 4 Approve Discharge of Management Board for Fiscal 2011 For For Yes BASF SE BAS 27-Apr-12 20-Mar-12 Annual Management 5 Ratify KPMG AG as Auditors for Fiscal 2012 For For Yes BASF SE BAS 27-Apr-12 20-Mar-12 Annual Management 6 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares For For Yes BASF SE BAS 27-Apr-12 20-Mar-12 Annual Management 7 Amend Articles Re: Electronic and Postal Voting at AGM For For Yes XL Group plc XL G98290102 27-Apr-12 07-Mar-12 Annual Management 1 Elect Ramani Ayer as Director For For Yes XL Group plc XL G98290102 27-Apr-12 07-Mar-12 Annual Management 2 Elect Dale R. Comey as Director For For Yes XL Group plc XL G98290102 27-Apr-12 07-Mar-12 Annual Management 3 Elect Robert R. Glauber as Director For For Yes XL Group plc XL G98290102 27-Apr-12 07-Mar-12 Annual Management 4 Elect Suzanne B. Labarge as Director For For Yes XL Group plc XL G98290102 27-Apr-12 07-Mar-12 Annual Management 5 Ratify Auditors For For Yes XL Group plc XL G98290102 27-Apr-12 07-Mar-12 Annual Management 6 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Fluor Corporation FLR 03-May-12 09-Mar-12 Annual Management 1 Elect Director Peter K. Barker For Against Yes Fluor Corporation FLR 03-May-12 09-Mar-12 Annual Management 2 Elect Director Alan M. Bennett For For Yes Fluor Corporation FLR 03-May-12 09-Mar-12 Annual Management 3 Elect Director Dean R. O'Hare For For Yes Fluor Corporation FLR 03-May-12 09-Mar-12 Annual Management 4 Elect Director David T. Seaton For For Yes Fluor Corporation FLR 03-May-12 09-Mar-12 Annual Management 5 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Fluor Corporation FLR 03-May-12 09-Mar-12 Annual Management 6 Provide Right to Call Special Meeting For For Yes Fluor Corporation FLR 03-May-12 09-Mar-12 Annual Management 7 Ratify Auditors For For Yes Aimia Inc. AIM 04-May-12 20-Mar-12 Annual/Special Management Elect Director Robert E. Brown For For Yes Aimia Inc. AIM 04-May-12 20-Mar-12 Annual/Special Management Elect Director Robert E. Brown For For Yes Aimia Inc. AIM 04-May-12 20-Mar-12 Annual/Special Management Elect Director Roman Doroniuk For For Yes Aimia Inc. AIM 04-May-12 20-Mar-12 Annual/Special Management Elect Director Roman Doroniuk For For Yes Aimia Inc. AIM 04-May-12 20-Mar-12 Annual/Special Management Elect Director Rupert Duchesne For For Yes Aimia Inc. AIM 04-May-12 20-Mar-12 Annual/Special Management Elect Director Rupert Duchesne For For Yes Aimia Inc. AIM 04-May-12 20-Mar-12 Annual/Special Management Elect Director Joanne Ferstman For For Yes Aimia Inc. AIM 04-May-12 20-Mar-12 Annual/Special Management Elect Director Joanne Ferstman For For Yes Aimia Inc. AIM 04-May-12 20-Mar-12 Annual/Special Management Elect Director Michael M. Fortier For For Yes Aimia Inc. AIM 04-May-12 20-Mar-12 Annual/Special Management Elect Director Michael M. Fortier For For Yes Aimia Inc. AIM 04-May-12 20-Mar-12 Annual/Special Management Elect Director John M. Forzani For For Yes Aimia Inc. AIM 04-May-12 20-Mar-12 Annual/Special Management Elect Director John M. Forzani For For Yes Aimia Inc. AIM 04-May-12 20-Mar-12 Annual/Special Management Elect Director David H. Laidley For For Yes Aimia Inc. AIM 04-May-12 20-Mar-12 Annual/Special Management Elect Director David H. Laidley For For Yes Aimia Inc. AIM 04-May-12 20-Mar-12 Annual/Special Management Elect Director Douglas D. Port For For Yes Aimia Inc. AIM 04-May-12 20-Mar-12 Annual/Special Management Elect Director Douglas D. Port For For Yes Aimia Inc. AIM 04-May-12 20-Mar-12 Annual/Special Management Elect Director Alan P. Rossy For For Yes Aimia Inc. AIM 04-May-12 20-Mar-12 Annual/Special Management Elect Director Alan P. Rossy For For Yes Aimia Inc. AIM 04-May-12 20-Mar-12 Annual/Special Management 2 Ratify PricewaterhouseCoopers LLP as Auditors For For Yes Aimia Inc. AIM 04-May-12 20-Mar-12 Annual/Special Management 2 Ratify PricewaterhouseCoopers LLP as Auditors For For Yes Aimia Inc. AIM 04-May-12 20-Mar-12 Annual/Special Management 3 Change Company Name to Aimia Inc. For For Yes Aimia Inc. AIM 04-May-12 20-Mar-12 Annual/Special Management 3 Change Company Name to Aimia Inc. For For Yes Aimia Inc. AIM 04-May-12 20-Mar-12 Annual/Special Management 4 Advisory Vote on Executive Compensation Approach For For Yes Aimia Inc. AIM 04-May-12 20-Mar-12 Annual/Special Management 4 Advisory Vote on Executive Compensation Approach For For Yes Alcoa Inc. AA 04-May-12 06-Feb-12 Annual Management 1 Elect Director Kathryn S. Fuller For For Yes Alcoa Inc. AA 04-May-12 06-Feb-12 Annual Management 2 Elect Director Judith M. Gueron For For Yes Alcoa Inc. AA 04-May-12 06-Feb-12 Annual Management 3 Elect Director Patricia F. Russo For For Yes Alcoa Inc. AA 04-May-12 06-Feb-12 Annual Management 4 Elect Director Ernesto Zedillo For For Yes Alcoa Inc. AA 04-May-12 06-Feb-12 Annual Management 5 Ratify Auditors For For Yes Alcoa Inc. AA 04-May-12 06-Feb-12 Annual Management 6 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Alcoa Inc. AA 04-May-12 06-Feb-12 Annual Management 7 Reduce Supermajority Vote Requirement for the Fair Price Provision For For Yes Alcoa Inc. AA 04-May-12 06-Feb-12 Annual Management 8 Reduce Supermajority Vote Requirement for Director Elections For For Yes Alcoa Inc. AA 04-May-12 06-Feb-12 Annual Management 9 Reduce Supermajority Vote Requirement for Director Removals For For Yes Alcoa Inc. AA 04-May-12 06-Feb-12 Annual Management 10 Declassify the Board of Directors For For Yes Alcoa Inc. AA 04-May-12 06-Feb-12 Annual Management 11 Provide Right to Act by Written Consent For For Yes Entergy Corporation ETR 29364G103 04-May-12 06-Mar-12 Annual Management 1 Elect Director Maureen Scannell Bateman For For Yes Entergy Corporation ETR 29364G103 04-May-12 06-Mar-12 Annual Management 2 Elect Director Gary W. Edwards For For Yes Entergy Corporation ETR 29364G103 04-May-12 06-Mar-12 Annual Management 3 Elect Director Alexis M. Herman For For Yes Entergy Corporation ETR 29364G103 04-May-12 06-Mar-12 Annual Management 4 Elect Director Donald C. Hintz For For Yes Entergy Corporation ETR 29364G103 04-May-12 06-Mar-12 Annual Management 5 Elect Director J. Wayne Leonard For For Yes Entergy Corporation ETR 29364G103 04-May-12 06-Mar-12 Annual Management 6 Elect Director Stuart L. Levenick For For Yes Entergy Corporation ETR 29364G103 04-May-12 06-Mar-12 Annual Management 7 Elect Director Blanche L. Lincoln For For Yes Entergy Corporation ETR 29364G103 04-May-12 06-Mar-12 Annual Management 8 Elect Director Stewart C. Myers For For Yes Entergy Corporation ETR 29364G103 04-May-12 06-Mar-12 Annual Management 9 Elect Director William A. Percy, II For For Yes Entergy Corporation ETR 29364G103 04-May-12 06-Mar-12 Annual Management 10 Elect Director W.J. Tauzin For For Yes Entergy Corporation ETR 29364G103 04-May-12 06-Mar-12 Annual Management 11 Elect Director Steven V. Wilkinson For For Yes Entergy Corporation ETR 29364G103 04-May-12 06-Mar-12 Annual Management 12 Ratify Auditors For For Yes Entergy Corporation ETR 29364G103 04-May-12 06-Mar-12 Annual Management 13 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bank of America Corporation BAC 09-May-12 14-Mar-12 Annual Management 1 Elect Director Mukesh D. Ambani For For Yes Bank of America Corporation BAC 09-May-12 14-Mar-12 Annual Management 2 Elect Director Susan S. Bies For For Yes Bank of America Corporation BAC 09-May-12 14-Mar-12 Annual Management 3 Elect Director Frank P. Bramble, Sr. For For Yes Bank of America Corporation BAC 09-May-12 14-Mar-12 Annual Management 4 Elect Director Virgis W. Colbert For For Yes Bank of America Corporation BAC 09-May-12 14-Mar-12 Annual Management 5 Elect Director Charles K. Gifford For For Yes Bank of America Corporation BAC 09-May-12 14-Mar-12 Annual Management 6 Elect Director Charles O. Holliday, Jr. For For Yes Bank of America Corporation BAC 09-May-12 14-Mar-12 Annual Management 7 Elect Director Monica C. Lozano For For Yes Bank of America Corporation BAC 09-May-12 14-Mar-12 Annual Management 8 Elect Director Thomas J. May For For Yes Bank of America Corporation BAC 09-May-12 14-Mar-12 Annual Management 9 Elect Director Brian T. Moynihan For For Yes Bank of America Corporation BAC 09-May-12 14-Mar-12 Annual Management 10 Elect Director Donald E. Powell For For Yes Bank of America Corporation BAC 09-May-12 14-Mar-12 Annual Management 11 Elect Director Charles O. Rossotti For For Yes Bank of America Corporation BAC 09-May-12 14-Mar-12 Annual Management 12 Elect Director Robert W. Scully For For Yes Bank of America Corporation BAC 09-May-12 14-Mar-12 Annual Management 13 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bank of America Corporation BAC 09-May-12 14-Mar-12 Annual Management 14 Ratify Auditors For For Yes Bank of America Corporation BAC 09-May-12 14-Mar-12 Annual Share Holder 15 Disclose Prior Government Service Against Against Yes Bank of America Corporation BAC 09-May-12 14-Mar-12 Annual Share Holder 16 Report on Lobbying Payments and Policy Against Against Yes Bank of America Corporation BAC 09-May-12 14-Mar-12 Annual Share Holder 17 Stock Retention/Holding Period Against Against Yes Bank of America Corporation BAC 09-May-12 14-Mar-12 Annual Share Holder 18 Require Audit Committee Review and Report on Controls Related to Loans, Foreclosure and Securitizations Against Against Yes Bank of America Corporation BAC 09-May-12 14-Mar-12 Annual Share Holder 19 Prohibit Political Contributions Against Against Yes CNO Financial Group, Inc. CNO 12621E103 09-May-12 12-Mar-12 Annual Management 1 Elect Director Edward J. Bonach For For Yes CNO Financial Group, Inc. CNO 12621E103 09-May-12 12-Mar-12 Annual Management 2 Elect Director Ellyn L. Brown For For Yes CNO Financial Group, Inc. CNO 12621E103 09-May-12 12-Mar-12 Annual Management 3 Elect Director Robert C. Greving For For Yes CNO Financial Group, Inc. CNO 12621E103 09-May-12 12-Mar-12 Annual Management 4 Elect Director R. Keith Long For For Yes CNO Financial Group, Inc. CNO 12621E103 09-May-12 12-Mar-12 Annual Management 5 Elect Director Charles W. Murphy For For Yes CNO Financial Group, Inc. CNO 12621E103 09-May-12 12-Mar-12 Annual Management 6 Elect Director Neal C. Schneider For For Yes CNO Financial Group, Inc. CNO 12621E103 09-May-12 12-Mar-12 Annual Management 7 Elect Director Frederick J. Sievert For For Yes CNO Financial Group, Inc. CNO 12621E103 09-May-12 12-Mar-12 Annual Management 8 Elect Director Michael T. Tokarz For For Yes CNO Financial Group, Inc. CNO 12621E103 09-May-12 12-Mar-12 Annual Management 9 Elect Director John G. Turner For For Yes CNO Financial Group, Inc. CNO 12621E103 09-May-12 12-Mar-12 Annual Management 10 Amend NOL Rights Plan (NOL Pill) For For Yes CNO Financial Group, Inc. CNO 12621E103 09-May-12 12-Mar-12 Annual Management 11 Ratify Auditors For For Yes CNO Financial Group, Inc. CNO 12621E103 09-May-12 12-Mar-12 Annual Management 12 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Philip Morris International Inc. PM 09-May-12 16-Mar-12 Annual Management 1 Elect Director Harold Brown For For Yes Philip Morris International Inc. PM 09-May-12 16-Mar-12 Annual Management 2 Elect Director Mathis Cabiallavetta For For Yes Philip Morris International Inc. PM 09-May-12 16-Mar-12 Annual Management 3 Elect DirectorLouis C. Camilleri For For Yes Philip Morris International Inc. PM 09-May-12 16-Mar-12 Annual Management 4 Elect DirectorJ. Dudley Fishburn For For Yes Philip Morris International Inc. PM 09-May-12 16-Mar-12 Annual Management 5 Elect DirectorJennifer Li For For Yes Philip Morris International Inc. PM 09-May-12 16-Mar-12 Annual Management 6 Elect Director Graham Mackay For For Yes Philip Morris International Inc. PM 09-May-12 16-Mar-12 Annual Management 7 Elect Director Sergio Marchionne For For Yes Philip Morris International Inc. PM 09-May-12 16-Mar-12 Annual Management 8 Elect Director Kalpana Morparia For For Yes Philip Morris International Inc. PM 09-May-12 16-Mar-12 Annual Management 9 Elect DirectorLucio A. Noto For For Yes Philip Morris International Inc. PM 09-May-12 16-Mar-12 Annual Management 10 Elect DirectorRobert B. Polet For For Yes Philip Morris International Inc. PM 09-May-12 16-Mar-12 Annual Management 11 Elect DirectorCarlos Slim Helu For For Yes Philip Morris International Inc. PM 09-May-12 16-Mar-12 Annual Management 12 Elect DirectorStephen M. Wolf For For Yes Philip Morris International Inc. PM 09-May-12 16-Mar-12 Annual Management 13 Ratify Auditors For For Yes Philip Morris International Inc. PM 09-May-12 16-Mar-12 Annual Management 14 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Philip Morris International Inc. PM 09-May-12 16-Mar-12 Annual Management 15 Approve Restricted Stock Plan For For Yes Philip Morris International Inc. PM 09-May-12 16-Mar-12 Annual Share Holder 16 Require Independent Board Chairman Against For Yes Philip Morris International Inc. PM 09-May-12 16-Mar-12 Annual Share Holder 17 Establish Ethics Committee to Review Marketing Activities Against Against Yes Watson Pharmaceuticals, Inc. WPI 11-May-12 16-Mar-12 Annual Management 1 Elect Director Jack Michelson For For Yes Watson Pharmaceuticals, Inc. WPI 11-May-12 16-Mar-12 Annual Management 2 Elect Director Ronald R. Taylor For For Yes Watson Pharmaceuticals, Inc. WPI 11-May-12 16-Mar-12 Annual Management 3 Elect Director Andrew L. Turner For For Yes Watson Pharmaceuticals, Inc. WPI 11-May-12 16-Mar-12 Annual Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Watson Pharmaceuticals, Inc. WPI 11-May-12 16-Mar-12 Annual Management 5 Approve Executive Incentive Bonus Plan For For Yes Watson Pharmaceuticals, Inc. WPI 11-May-12 16-Mar-12 Annual Management 6 Ratify Auditors For For Yes JPMorgan Chase & Co. JPM 46625H100 15-May-12 16-Mar-12 Annual Management 1 Elect Director James A. Bell For For Yes JPMorgan Chase & Co. JPM 46625H100 15-May-12 16-Mar-12 Annual Management 2 Elect Director Crandall C. Bowles For For Yes JPMorgan Chase & Co. JPM 46625H100 15-May-12 16-Mar-12 Annual Management 3 Elect Director Stephen B. Burke For For Yes JPMorgan Chase & Co. JPM 46625H100 15-May-12 16-Mar-12 Annual Management 4 Elect Director David M. Cote For For Yes JPMorgan Chase & Co. JPM 46625H100 15-May-12 16-Mar-12 Annual Management 5 Elect Director James S. Crown For For Yes JPMorgan Chase & Co. JPM 46625H100 15-May-12 16-Mar-12 Annual Management 6 Elect Director James Dimon For For Yes JPMorgan Chase & Co. JPM 46625H100 15-May-12 16-Mar-12 Annual Management 7 Elect Director Timothy P. Flynn For For Yes JPMorgan Chase & Co. JPM 46625H100 15-May-12 16-Mar-12 Annual Management 8 Elect Director Ellen V. Futter For For Yes JPMorgan Chase & Co. JPM 46625H100 15-May-12 16-Mar-12 Annual Management 9 Elect Director Laban P. Jackson, Jr. For For Yes JPMorgan Chase & Co. JPM 46625H100 15-May-12 16-Mar-12 Annual Management 10 Elect Director Lee R. Raymond For For Yes JPMorgan Chase & Co. JPM 46625H100 15-May-12 16-Mar-12 Annual Management 11 Elect Director William C. Weldon For For Yes JPMorgan Chase & Co. JPM 46625H100 15-May-12 16-Mar-12 Annual Management 12 Ratify Auditors For For Yes JPMorgan Chase & Co. JPM 46625H100 15-May-12 16-Mar-12 Annual Management 13 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes JPMorgan Chase & Co. JPM 46625H100 15-May-12 16-Mar-12 Annual Share Holder 14 Affirm Political Non-Partisanship Against Against Yes JPMorgan Chase & Co. JPM 46625H100 15-May-12 16-Mar-12 Annual Share Holder 15 Require Independent Board Chairman Against For Yes JPMorgan Chase & Co. JPM 46625H100 15-May-12 16-Mar-12 Annual Share Holder 16 Report on Loan Modifications Against Against Yes JPMorgan Chase & Co. JPM 46625H100 15-May-12 16-Mar-12 Annual Share Holder 17 Report on Political Contributions Against Against Yes JPMorgan Chase & Co. JPM 46625H100 15-May-12 16-Mar-12 Annual Share Holder 18 Institute Procedures to Prevent Investments in Companies that Contribute to Genocide or Crimes Against Humanity Against Against Yes JPMorgan Chase & Co. JPM 46625H100 15-May-12 16-Mar-12 Annual Share Holder 19 Provide Right to Act by Written Consent Against Against Yes JPMorgan Chase & Co. JPM 46625H100 15-May-12 16-Mar-12 Annual Share Holder 20 Stock Retention Against Against Yes Northrop Grumman Corporation NOC 16-May-12 20-Mar-12 Annual Management 1 Elect Director Wesley G. Bush For For Yes Northrop Grumman Corporation NOC 16-May-12 20-Mar-12 Annual Management 2 Elect Director Lewis W. Coleman For For Yes Northrop Grumman Corporation NOC 16-May-12 20-Mar-12 Annual Management 3 Elect DirectorVictor H. Fazio For For Yes Northrop Grumman Corporation NOC 16-May-12 20-Mar-12 Annual Management 4 Elect Director Donald E. Felsinger For For Yes Northrop Grumman Corporation NOC 16-May-12 20-Mar-12 Annual Management 5 Elect Director Stephen E. Frank For For Yes Northrop Grumman Corporation NOC 16-May-12 20-Mar-12 Annual Management 6 Elect Director Bruce S. Gordon For For Yes Northrop Grumman Corporation NOC 16-May-12 20-Mar-12 Annual Management 7 Elect DirectorMadeleine A. Kleiner For For Yes Northrop Grumman Corporation NOC 16-May-12 20-Mar-12 Annual Management 8 Elect Director Karl J. Krapek For For Yes Northrop Grumman Corporation NOC 16-May-12 20-Mar-12 Annual Management 9 Elect Director Richard B. Myers For For Yes Northrop Grumman Corporation NOC 16-May-12 20-Mar-12 Annual Management 10 Elect DirectorAulana L. Peters For For Yes Northrop Grumman Corporation NOC 16-May-12 20-Mar-12 Annual Management 11 Elect Director Gary Roughead For For Yes Northrop Grumman Corporation NOC 16-May-12 20-Mar-12 Annual Management 12 Elect Director Thomas M. Schoewe For For Yes Northrop Grumman Corporation NOC 16-May-12 20-Mar-12 Annual Management 13 Elect Director Kevin W. Sharer For For Yes Northrop Grumman Corporation NOC 16-May-12 20-Mar-12 Annual Management 14 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Northrop Grumman Corporation NOC 16-May-12 20-Mar-12 Annual Management 15 Ratify Auditors For For Yes Northrop Grumman Corporation NOC 16-May-12 20-Mar-12 Annual Management 16 Amend Certificate of Incorporation of Titan II, Inc. For For Yes Northrop Grumman Corporation NOC 16-May-12 20-Mar-12 Annual Management 17 Provide Right to Act by Written Consent For For Yes Northrop Grumman Corporation NOC 16-May-12 20-Mar-12 Annual Share Holder 18 Require Independent Board Chairman Against For Yes Flowserve Corporation FLS 34354P105 17-May-12 23-Mar-12 Annual Management Elect Director Mark A. Blinn For For Yes Flowserve Corporation FLS 34354P105 17-May-12 23-Mar-12 Annual Management Elect Director Roger L. Fix For For Yes Flowserve Corporation FLS 34354P105 17-May-12 23-Mar-12 Annual Management Elect Director David E. Roberts For For Yes Flowserve Corporation FLS 34354P105 17-May-12 23-Mar-12 Annual Management Elect Director James O. Rollans For For Yes Flowserve Corporation FLS 34354P105 17-May-12 23-Mar-12 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Flowserve Corporation FLS 34354P105 17-May-12 23-Mar-12 Annual Management 3 Declassify the Board of Directors For For Yes Flowserve Corporation FLS 34354P105 17-May-12 23-Mar-12 Annual Management 4 Provide Right to Call Special Meeting For For Yes Flowserve Corporation FLS 34354P105 17-May-12 23-Mar-12 Annual Management 5 Ratify Auditors For For Yes KBR, Inc. KBR 48242W106 17-May-12 29-Mar-12 Annual Management Elect Director W. Frank Blount For For Yes KBR, Inc. KBR 48242W106 17-May-12 29-Mar-12 Annual Management Elect Director Loren K. Carroll For For Yes KBR, Inc. KBR 48242W106 17-May-12 29-Mar-12 Annual Management Elect Director Linda Z. Cook For For Yes KBR, Inc. KBR 48242W106 17-May-12 29-Mar-12 Annual Management Elect Director Jack B. Moore For For Yes KBR, Inc. KBR 48242W106 17-May-12 29-Mar-12 Annual Management 2 Declassify the Board of Directors For For Yes KBR, Inc. KBR 48242W106 17-May-12 29-Mar-12 Annual Management 3 Amend Certificate of Incorporation to Remove Certain Provisions For For Yes KBR, Inc. KBR 48242W106 17-May-12 29-Mar-12 Annual Management 4 Ratify Auditors For For Yes KBR, Inc. KBR 48242W106 17-May-12 29-Mar-12 Annual Management 5 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes KBR, Inc. KBR 48242W106 17-May-12 29-Mar-12 Annual Management 6 Amend Omnibus Stock Plan For For Yes The Home Depot, Inc. HD 17-May-12 19-Mar-12 Annual Management 1 Elect Director F. Duane Ackerman For For Yes The Home Depot, Inc. HD 17-May-12 19-Mar-12 Annual Management 2 Elect Director Francis S. Blake For For Yes The Home Depot, Inc. HD 17-May-12 19-Mar-12 Annual Management 3 Elect Director Ari Bousbib For For Yes The Home Depot, Inc. HD 17-May-12 19-Mar-12 Annual Management 4 Elect Director Gregory D. Brenneman For For Yes The Home Depot, Inc. HD 17-May-12 19-Mar-12 Annual Management 5 Elect Director J. Frank Brown For For Yes The Home Depot, Inc. HD 17-May-12 19-Mar-12 Annual Management 6 Elect Director Albert P. Carey For For Yes The Home Depot, Inc. HD 17-May-12 19-Mar-12 Annual Management 7 Elect Director Armando Codina For For Yes The Home Depot, Inc. HD 17-May-12 19-Mar-12 Annual Management 8 Elect Director Bonnie G. Hill For For Yes The Home Depot, Inc. HD 17-May-12 19-Mar-12 Annual Management 9 Elect Director Karen L. Katen For For Yes The Home Depot, Inc. HD 17-May-12 19-Mar-12 Annual Management 10 Elect Director Ronald L. Sargent For For Yes The Home Depot, Inc. HD 17-May-12 19-Mar-12 Annual Management 11 Ratify Auditors For For Yes The Home Depot, Inc. HD 17-May-12 19-Mar-12 Annual Management 12 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes The Home Depot, Inc. HD 17-May-12 19-Mar-12 Annual Management 13 Amend Qualified Employee Stock Purchase Plan For For Yes The Home Depot, Inc. HD 17-May-12 19-Mar-12 Annual Share Holder 14 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote Against Against Yes The Home Depot, Inc. HD 17-May-12 19-Mar-12 Annual Share Holder 15 Prepare Employment Diversity Report Against For Yes The Home Depot, Inc. HD 17-May-12 19-Mar-12 Annual Share Holder 16 Amend Right to Act by Written Consent Against For Yes The Home Depot, Inc. HD 17-May-12 19-Mar-12 Annual Share Holder 17 Amend Bylaws Call Special Meetings Against For Yes The Home Depot, Inc. HD 17-May-12 19-Mar-12 Annual Share Holder 18 Report on Charitable Contributions Against Against Yes The Home Depot, Inc. HD 17-May-12 19-Mar-12 Annual Share Holder 19 Adopt Storm Water Run-off Management Policy Against Against Yes Ensco plc ESV 29358Q109 22-May-12 30-Mar-12 Annual Management 1 Re-elect C. Christopher Gaut as Director For For Yes Ensco plc ESV 29358Q109 22-May-12 30-Mar-12 Annual Management 2 Re-elect Gerald W. Haddock as Director For For Yes Ensco plc ESV 29358Q109 22-May-12 30-Mar-12 Annual Management 3 Re-elect Paul E. Rowsey, III as Director For For Yes Ensco plc ESV 29358Q109 22-May-12 30-Mar-12 Annual Management 4 Re-elect Francis S. Kalman as Director For For Yes Ensco plc ESV 29358Q109 22-May-12 30-Mar-12 Annual Management 5 Re-elect David A. B. Brown as Director For For Yes Ensco plc ESV 29358Q109 22-May-12 30-Mar-12 Annual Management 6 Reappoint KPMG LLP as Auditors of the Company For For Yes Ensco plc ESV 29358Q109 22-May-12 30-Mar-12 Annual Management 7 Reappoint KPMG Audit Plc as Auditors of the Company For For Yes Ensco plc ESV 29358Q109 22-May-12 30-Mar-12 Annual Management 8 Authorize Board to Fix Remuneration of Auditors For For Yes Ensco plc ESV 29358Q109 22-May-12 30-Mar-12 Annual Management 9 Approve Omnibus Stock Plan For For Yes Ensco plc ESV 29358Q109 22-May-12 30-Mar-12 Annual Management 10 Advisory Vote to Ratify Named Executive Officers Compensation For Against Yes Merck & Co., Inc. MRK 58933Y105 22-May-12 23-Mar-12 Annual Management 1 Elect Director Leslie A. Brun For For Yes Merck & Co., Inc. MRK 58933Y105 22-May-12 23-Mar-12 Annual Management 2 Elect Director Thomas R. Cech For For Yes Merck & Co., Inc. MRK 58933Y105 22-May-12 23-Mar-12 Annual Management 3 Elect Director Kenneth C. Frazier For For Yes Merck & Co., Inc. MRK 58933Y105 22-May-12 23-Mar-12 Annual Management 4 Elect Director Thomas H. Glocer For For Yes Merck & Co., Inc. MRK 58933Y105 22-May-12 23-Mar-12 Annual Management 5 Elect Director William B. Harrison Jr. For For Yes Merck & Co., Inc. MRK 58933Y105 22-May-12 23-Mar-12 Annual Management 6 Elect Director C. Robert Kidder For For Yes Merck & Co., Inc. MRK 58933Y105 22-May-12 23-Mar-12 Annual Management 7 Elect Director Rochelle B. Lazarus For For Yes Merck & Co., Inc. MRK 58933Y105 22-May-12 23-Mar-12 Annual Management 8 Elect Director Carlos E. Represas For For Yes Merck & Co., Inc. MRK 58933Y105 22-May-12 23-Mar-12 Annual Management 9 Elect Director Patricia F. Russo For For Yes Merck & Co., Inc. MRK 58933Y105 22-May-12 23-Mar-12 Annual Management 10 Elect Director Craig B. Thompson For For Yes Merck & Co., Inc. MRK 58933Y105 22-May-12 23-Mar-12 Annual Management 11 Elect Director Wendell P. Weeks For For Yes Merck & Co., Inc. MRK 58933Y105 22-May-12 23-Mar-12 Annual Management 12 Elect Director Peter C. Wendell For For Yes Merck & Co., Inc. MRK 58933Y105 22-May-12 23-Mar-12 Annual Management 13 Ratify Auditors For For Yes Merck & Co., Inc. MRK 58933Y105 22-May-12 23-Mar-12 Annual Management 14 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Merck & Co., Inc. MRK 58933Y105 22-May-12 23-Mar-12 Annual Share Holder 15 Provide Right to Act by Written Consent Against For Yes Merck & Co., Inc. MRK 58933Y105 22-May-12 23-Mar-12 Annual Share Holder 16 Amend Bylaws Call Special Meetings Against For Yes Merck & Co., Inc. MRK 58933Y105 22-May-12 23-Mar-12 Annual Share Holder 17 Report on Charitable and Political Contributions Against Against Yes Royal Dutch Shell plc RDSB 22-May-12 12-Apr-12 Annual Management 1 Accept Financial Statements and Statutory Reports For For Yes Royal Dutch Shell plc RDSB 22-May-12 12-Apr-12 Annual Management 2 Approve Remuneration Report For For Yes Royal Dutch Shell plc RDSB 22-May-12 12-Apr-12 Annual Management 3 Elect Sir Nigel Sheinwald as Director For For Yes Royal Dutch Shell plc RDSB 22-May-12 12-Apr-12 Annual Management 4 Re-elect Josef Ackermann as Director For For Yes Royal Dutch Shell plc RDSB 22-May-12 12-Apr-12 Annual Management 5 Re-elect Guy Elliott as Director For For Yes Royal Dutch Shell plc RDSB 22-May-12 12-Apr-12 Annual Management 6 Re-elect Simon Henry as Director For For Yes Royal Dutch Shell plc RDSB 22-May-12 12-Apr-12 Annual Management 7 Re-elect Charles Holliday as Director For For Yes Royal Dutch Shell plc RDSB 22-May-12 12-Apr-12 Annual Management 8 Re-elect Gerard Kleisterlee as Director For For Yes Royal Dutch Shell plc RDSB 22-May-12 12-Apr-12 Annual Management 9 Re-elect Christine Morin-Postel as Director For For Yes Royal Dutch Shell plc RDSB 22-May-12 12-Apr-12 Annual Management 10 Re-elect Jorma Ollila as Director For For Yes Royal Dutch Shell plc RDSB 22-May-12 12-Apr-12 Annual Management 11 Re-elect Linda Stuntz as Director For For Yes Royal Dutch Shell plc RDSB 22-May-12 12-Apr-12 Annual Management 12 Re-elect Jeroen van der Veer as Director For For Yes Royal Dutch Shell plc RDSB 22-May-12 12-Apr-12 Annual Management 13 Re-elect Peter Voser as Director For For Yes Royal Dutch Shell plc RDSB 22-May-12 12-Apr-12 Annual Management 14 Re-elect Hans Wijers as Director For For Yes Royal Dutch Shell plc RDSB 22-May-12 12-Apr-12 Annual Management 15 Reappoint PricewaterhouseCoopers LLP as Auditors For For Yes Royal Dutch Shell plc RDSB 22-May-12 12-Apr-12 Annual Management 16 Authorise Board to Fix Remuneration of Auditors For For Yes Royal Dutch Shell plc RDSB 22-May-12 12-Apr-12 Annual Management 17 Authorise Issue of Equity with Pre-emptive Rights For For Yes Royal Dutch Shell plc RDSB 22-May-12 12-Apr-12 Annual Management 18 Authorise Issue of Equity without Pre-emptive Rights For For Yes Royal Dutch Shell plc RDSB 22-May-12 12-Apr-12 Annual Management 19 Authorise Market Purchase of Ordinary Shares For For Yes Royal Dutch Shell plc RDSB 22-May-12 12-Apr-12 Annual Management 20 Authorise EU Political Donations and Expenditure For For Yes The Western Union Company WU 23-May-12 26-Mar-12 Annual Management 1 Elect Director Richard A. Goodman For For Yes The Western Union Company WU 23-May-12 26-Mar-12 Annual Management 2 Elect Director Roberto G. Mendoza For For Yes The Western Union Company WU 23-May-12 26-Mar-12 Annual Management 3 Elect Director Michael A. Miles, Jr. For For Yes The Western Union Company WU 23-May-12 26-Mar-12 Annual Management 4 Declassify the Board of Directors For For Yes The Western Union Company WU 23-May-12 26-Mar-12 Annual Management 5 Ratify Auditors For For Yes The Western Union Company WU 23-May-12 26-Mar-12 Annual Management 6 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes The Western Union Company WU 23-May-12 26-Mar-12 Annual Management 7 Amend Omnibus Stock Plan For For Yes The Western Union Company WU 23-May-12 26-Mar-12 Annual Share Holder 8 Adopt Proxy Access Right Against For Yes The Western Union Company WU 23-May-12 26-Mar-12 Annual Share Holder 9 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote Against Against Yes Cash America International, Inc. CSH 14754D100 24-May-12 27-Mar-12 Annual Management Elect Director Daniel E. Berce For For Yes Cash America International, Inc. CSH 14754D100 24-May-12 27-Mar-12 Annual Management Elect Director Jack R. Daugherty For For Yes Cash America International, Inc. CSH 14754D100 24-May-12 27-Mar-12 Annual Management Elect Director Daniel R. Feehan For For Yes Cash America International, Inc. CSH 14754D100 24-May-12 27-Mar-12 Annual Management Elect Director Albert Goldstein For For Yes Cash America International, Inc. CSH 14754D100 24-May-12 27-Mar-12 Annual Management Elect Director James H. Graves For For Yes Cash America International, Inc. CSH 14754D100 24-May-12 27-Mar-12 Annual Management Elect Director B.d. Hunter For For Yes Cash America International, Inc. CSH 14754D100 24-May-12 27-Mar-12 Annual Management Elect Director Timothy J. McKibben For For Yes Cash America International, Inc. CSH 14754D100 24-May-12 27-Mar-12 Annual Management Elect Director Alfred M. Micallef For For Yes Cash America International, Inc. CSH 14754D100 24-May-12 27-Mar-12 Annual Management 2 Ratify Auditors For For Yes Cash America International, Inc. CSH 14754D100 24-May-12 27-Mar-12 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Cash America International, Inc. CSH 14754D100 24-May-12 27-Mar-12 Annual Management 4 Amend Executive Incentive Bonus Plan For For Yes NextEra Energy, Inc. NEE 65339F101 25-May-12 27-Mar-12 Annual Management 1 Elect Director Sherry S. Barrat For For Yes NextEra Energy, Inc. NEE 65339F101 25-May-12 27-Mar-12 Annual Management 2 Elect Director Robert M. Beall, Ii For For Yes NextEra Energy, Inc. NEE 65339F101 25-May-12 27-Mar-12 Annual Management 3 Elect Director James L. Camaren For For Yes NextEra Energy, Inc. NEE 65339F101 25-May-12 27-Mar-12 Annual Management 4 Elect Director Kenneth B. Dunn For For Yes NextEra Energy, Inc. NEE 65339F101 25-May-12 27-Mar-12 Annual Management 5 Elect Director J. Brian Ferguson For For Yes NextEra Energy, Inc. NEE 65339F101 25-May-12 27-Mar-12 Annual Management 6 Elect Director Lewis Hay, Iii For For Yes NextEra Energy, Inc. NEE 65339F101 25-May-12 27-Mar-12 Annual Management 7 Elect Director Toni Jennings For For Yes NextEra Energy, Inc. NEE 65339F101 25-May-12 27-Mar-12 Annual Management 8 Elect Director Oliver D. Kingsley, Jr. For For Yes NextEra Energy, Inc. NEE 65339F101 25-May-12 27-Mar-12 Annual Management 9 Elect Director Rudy E. Schupp For For Yes NextEra Energy, Inc. NEE 65339F101 25-May-12 27-Mar-12 Annual Management 10 Elect Director William H. Swanson For For Yes NextEra Energy, Inc. NEE 65339F101 25-May-12 27-Mar-12 Annual Management 11 Elect Director Michael H. Thaman For For Yes NextEra Energy, Inc. NEE 65339F101 25-May-12 27-Mar-12 Annual Management 12 Elect Director Hansel E. Tookes, Ii For For Yes NextEra Energy, Inc. NEE 65339F101 25-May-12 27-Mar-12 Annual Management 13 Ratify Auditors For For Yes NextEra Energy, Inc. NEE 65339F101 25-May-12 27-Mar-12 Annual Management 14 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Wal-Mart Stores, Inc. WMT 01-Jun-12 04-Apr-12 Annual Management 1 Elect Director Aida M. Alvarez For For Yes Wal-Mart Stores, Inc. WMT 01-Jun-12 04-Apr-12 Annual Management 2 Elect Director James W. Breyer For For Yes Wal-Mart Stores, Inc. WMT 01-Jun-12 04-Apr-12 Annual Management 3 Elect Director M. Michele Burns For For Yes Wal-Mart Stores, Inc. WMT 01-Jun-12 04-Apr-12 Annual Management 4 Elect Director James I. Cash, Jr. For For Yes Wal-Mart Stores, Inc. WMT 01-Jun-12 04-Apr-12 Annual Management 5 Elect Director Roger C. Corbett For For Yes Wal-Mart Stores, Inc. WMT 01-Jun-12 04-Apr-12 Annual Management 6 Elect Director Douglas N. Daft For For Yes Wal-Mart Stores, Inc. WMT 01-Jun-12 04-Apr-12 Annual Management 7 Elect Director Michael T. Duke For Against Yes Wal-Mart Stores, Inc. WMT 01-Jun-12 04-Apr-12 Annual Management 8 Elect Director Marissa A. Mayer For For Yes Wal-Mart Stores, Inc. WMT 01-Jun-12 04-Apr-12 Annual Management 9 Elect Director Gregory B. Penner For For Yes Wal-Mart Stores, Inc. WMT 01-Jun-12 04-Apr-12 Annual Management 10 Elect Director Steven S. Reinemund For For Yes Wal-Mart Stores, Inc. WMT 01-Jun-12 04-Apr-12 Annual Management 11 Elect Director H. Lee Scott, Jr. For Against Yes Wal-Mart Stores, Inc. WMT 01-Jun-12 04-Apr-12 Annual Management 12 Elect Director Arne M. Sorenson For For Yes Wal-Mart Stores, Inc. WMT 01-Jun-12 04-Apr-12 Annual Management 13 Elect Director Jim C. Walton For For Yes Wal-Mart Stores, Inc. WMT 01-Jun-12 04-Apr-12 Annual Management 14 Elect Director S. Robson Walton For Against Yes Wal-Mart Stores, Inc. WMT 01-Jun-12 04-Apr-12 Annual Management 15 Elect Director Christopher J. Williams For Against Yes Wal-Mart Stores, Inc. WMT 01-Jun-12 04-Apr-12 Annual Management 16 Elect Director Linda S. Wolf For For Yes Wal-Mart Stores, Inc. WMT 01-Jun-12 04-Apr-12 Annual Management 17 Ratify Auditors For For Yes Wal-Mart Stores, Inc. WMT 01-Jun-12 04-Apr-12 Annual Management 18 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Wal-Mart Stores, Inc. WMT 01-Jun-12 04-Apr-12 Annual Share Holder 19 Report on Political Contributions Against Against Yes Wal-Mart Stores, Inc. WMT 01-Jun-12 04-Apr-12 Annual Share Holder 20 Request Director Nominee withPatient Safety and Healthcare Quality Experience Against Against Yes Wal-Mart Stores, Inc. WMT 01-Jun-12 04-Apr-12 Annual Share Holder 21 Performance-Based Equity Awards Against For Yes MasterCard Incorporated MA 57636Q104 05-Jun-12 10-Apr-12 Annual Management 1 Elect Director Ajay Banga For For Yes MasterCard Incorporated MA 57636Q104 05-Jun-12 10-Apr-12 Annual Management 2 Elect Director David R. Carlucci For For Yes MasterCard Incorporated MA 57636Q104 05-Jun-12 10-Apr-12 Annual Management 3 Elect Director Steven J. Freiberg For For Yes MasterCard Incorporated MA 57636Q104 05-Jun-12 10-Apr-12 Annual Management 4 Elect Director Richard Haythornthwaite For For Yes MasterCard Incorporated MA 57636Q104 05-Jun-12 10-Apr-12 Annual Management 5 Elect Director Marc Olivie For For Yes MasterCard Incorporated MA 57636Q104 05-Jun-12 10-Apr-12 Annual Management 6 Elect Director Rima Qureshi For For Yes MasterCard Incorporated MA 57636Q104 05-Jun-12 10-Apr-12 Annual Management 7 Elect Director Mark Schwartz For For Yes MasterCard Incorporated MA 57636Q104 05-Jun-12 10-Apr-12 Annual Management 8 Elect Director Jackson P. Tai For For Yes MasterCard Incorporated MA 57636Q104 05-Jun-12 10-Apr-12 Annual Management 9 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes MasterCard Incorporated MA 57636Q104 05-Jun-12 10-Apr-12 Annual Management 10 Amend Non-Employee Director Omnibus Stock Plan For For Yes MasterCard Incorporated MA 57636Q104 05-Jun-12 10-Apr-12 Annual Management 11 Amend Omnibus Stock Plan For For Yes MasterCard Incorporated MA 57636Q104 05-Jun-12 10-Apr-12 Annual Management 12 Ratify Auditors For For Yes Chesapeake Energy Corporation CHK 08-Jun-12 10-Apr-12 Annual Management Elect Director Richard K. Davidson For Withhold Yes Chesapeake Energy Corporation CHK 08-Jun-12 10-Apr-12 Annual Management Elect Director V. Burns Hargis For Withhold Yes Chesapeake Energy Corporation CHK 08-Jun-12 10-Apr-12 Annual Management 2 Adopt Majority Voting for Uncontested Election of Directors For For Yes Chesapeake Energy Corporation CHK 08-Jun-12 10-Apr-12 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Chesapeake Energy Corporation CHK 08-Jun-12 10-Apr-12 Annual Management 4 Amend Omnibus Stock Plan For For Yes Chesapeake Energy Corporation CHK 08-Jun-12 10-Apr-12 Annual Management 5 Approve Executive Incentive Bonus Plan For Against Yes Chesapeake Energy Corporation CHK 08-Jun-12 10-Apr-12 Annual Management 6 Ratify Auditors For For Yes Chesapeake Energy Corporation CHK 08-Jun-12 10-Apr-12 Annual Share Holder 7 Reincorporate in Another State [from Oklahoma to Delaware] Against For Yes Chesapeake Energy Corporation CHK 08-Jun-12 10-Apr-12 Annual Share Holder 8 Report on Lobbying Payments and Policy Against For Yes Chesapeake Energy Corporation CHK 08-Jun-12 10-Apr-12 Annual Share Holder 9 Reduce Supermajority Vote Requirement Against For Yes Chesapeake Energy Corporation CHK 08-Jun-12 10-Apr-12 Annual Share Holder 10 Adopt Proxy Access Right Against For Yes Armtec Infrastructure Inc ARF 04248B109 21-Jun-12 20-Apr-12 Annual Management 1 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration For For Yes Armtec Infrastructure Inc ARF 04248B109 21-Jun-12 20-Apr-12 Annual Management 2 Elect Ron V. Adams, Donald W. Cameron, Brian W. Jamieson, John E. Richardson, Michael S. Skea, Robert J. Wright, Mark D. Anderson, Farouk M. Ahamed, and J. Mark Richardson as Directors For For Yes Armtec Infrastructure Inc ARF 04248B109 21-Jun-12 20-Apr-12 Annual Management Elect Director Ron V. Adams For For Yes Armtec Infrastructure Inc ARF 04248B109 21-Jun-12 20-Apr-12 Annual Management Elect Director Donald W. Cameron For For Yes Armtec Infrastructure Inc ARF 04248B109 21-Jun-12 20-Apr-12 Annual Management Elect Director Brian W. Jamieson For For Yes Armtec Infrastructure Inc ARF 04248B109 21-Jun-12 20-Apr-12 Annual Management Elect Director John E. Richardson For For Yes Armtec Infrastructure Inc ARF 04248B109 21-Jun-12 20-Apr-12 Annual Management Elect Director Michael S. Skea For For Yes Armtec Infrastructure Inc ARF 04248B109 21-Jun-12 20-Apr-12 Annual Management Elect Director Robert J. Wright For For Yes Armtec Infrastructure Inc ARF 04248B109 21-Jun-12 20-Apr-12 Annual Management Elect Director Mark D. Anderson For For Yes Armtec Infrastructure Inc ARF 04248B109 21-Jun-12 20-Apr-12 Annual Management Elect Director Farouk M. Ahamed For For Yes Armtec Infrastructure Inc ARF 04248B109 21-Jun-12 20-Apr-12 Annual Management Elect Director J. Mark Richardson For For Yes Huber Capital Small Cap Value Fund Vote Summary Report Period:07/01/11 to 06/30/12 Company Name Ticker Security ID Meeting Date Record Date Meeting Type Proponent Item # Proposal Mgmt Rec Vote Instruction Voted YN Crown Crafts, Inc. CRWS 09-Aug-11 10-Jun-11 Annual Management Elect Director Donald Ratajczak For For Yes Crown Crafts, Inc. CRWS 09-Aug-11 10-Jun-11 Annual Management Elect Director Patricia Stensrud For For Yes Crown Crafts, Inc. CRWS 09-Aug-11 10-Jun-11 Annual Management 2 Ratify Auditors For For Yes Crown Crafts, Inc. CRWS 09-Aug-11 10-Jun-11 Annual Management 3 Reduce Authorized Common For For Yes Carpenter Technology Corporation CRS 10-Oct-11 12-Aug-11 Annual Management Elect Director Robert R. Mcmaster For For Yes Carpenter Technology Corporation CRS 10-Oct-11 12-Aug-11 Annual Management Elect Director Gregory A. Pratt For For Yes Carpenter Technology Corporation CRS 10-Oct-11 12-Aug-11 Annual Management 2 Ratify Auditors For For Yes Carpenter Technology Corporation CRS 10-Oct-11 12-Aug-11 Annual Management 3 Amend Omnibus Stock Plan For For Yes Carpenter Technology Corporation CRS 10-Oct-11 12-Aug-11 Annual Management 4 Amend Executive Incentive Bonus Plan For For Yes Carpenter Technology Corporation CRS 10-Oct-11 12-Aug-11 Annual Management 5 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Carpenter Technology Corporation CRS 10-Oct-11 12-Aug-11 Annual Management 6 Advisory Vote on Say on Pay Frequency One Year One Year Yes Tenet Healthcare Corporation THC 88033G100 03-Nov-11 07-Sep-11 Annual Management 1 Elect Director John EllisJebBush For For Yes Tenet Healthcare Corporation THC 88033G100 03-Nov-11 07-Sep-11 Annual Management 2 Elect Director Trevor Fetter For For Yes Tenet Healthcare Corporation THC 88033G100 03-Nov-11 07-Sep-11 Annual Management 3 Elect Director Brenda J. Gaines For For Yes Tenet Healthcare Corporation THC 88033G100 03-Nov-11 07-Sep-11 Annual Management 4 Elect Director Karen M. Garrison For For Yes Tenet Healthcare Corporation THC 88033G100 03-Nov-11 07-Sep-11 Annual Management 5 Elect Director Edward A. Kangas For For Yes Tenet Healthcare Corporation THC 88033G100 03-Nov-11 07-Sep-11 Annual Management 6 Elect Director J. Robert Kerrey For For Yes Tenet Healthcare Corporation THC 88033G100 03-Nov-11 07-Sep-11 Annual Management 7 Elect Director Floyd D. Loop, M.D. For For Yes Tenet Healthcare Corporation THC 88033G100 03-Nov-11 07-Sep-11 Annual Management 8 Elect Director Richard R. Pettingill For For Yes Tenet Healthcare Corporation THC 88033G100 03-Nov-11 07-Sep-11 Annual Management 9 Elect Director Ronald A. Rittenmeyer For For Yes Tenet Healthcare Corporation THC 88033G100 03-Nov-11 07-Sep-11 Annual Management 10 Elect Director James A. Unruh For For Yes Tenet Healthcare Corporation THC 88033G100 03-Nov-11 07-Sep-11 Annual Management 11 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Tenet Healthcare Corporation THC 88033G100 03-Nov-11 07-Sep-11 Annual Management 12 Advisory Vote on Say on Pay Frequency One Year One Year Yes Tenet Healthcare Corporation THC 88033G100 03-Nov-11 07-Sep-11 Annual Management 13 Ratify Auditors For For Yes Global Industries, Ltd. GLBL 30-Nov-11 26-Oct-11 Special Management 1 Approve Merger Agreement For For Yes Global Industries, Ltd. GLBL 30-Nov-11 26-Oct-11 Special Management 2 Amend Articles of Incorporation to Remove Limitation on Ownership by Non-US Person For For Yes Global Industries, Ltd. GLBL 30-Nov-11 26-Oct-11 Special Management 3 Advisory Vote on Golden Parachutes For For Yes Mueller Water Products, Inc. MWA 25-Jan-12 28-Nov-11 Annual Management Elect Director Howard L. Clark, Jr. For For Yes Mueller Water Products, Inc. MWA 25-Jan-12 28-Nov-11 Annual Management Elect Director Shirley C. Franklin For For Yes Mueller Water Products, Inc. MWA 25-Jan-12 28-Nov-11 Annual Management Elect Director Thomas J. Hansen For For Yes Mueller Water Products, Inc. MWA 25-Jan-12 28-Nov-11 Annual Management Elect Director Gregory E. Hyland For For Yes Mueller Water Products, Inc. MWA 25-Jan-12 28-Nov-11 Annual Management Elect Director Jerry W. Kolb For For Yes Mueller Water Products, Inc. MWA 25-Jan-12 28-Nov-11 Annual Management Elect Director Joseph B. Leonard For For Yes Mueller Water Products, Inc. MWA 25-Jan-12 28-Nov-11 Annual Management Elect Director Mark J. O'brien For For Yes Mueller Water Products, Inc. MWA 25-Jan-12 28-Nov-11 Annual Management Elect Director Bernard G. Rethore For For Yes Mueller Water Products, Inc. MWA 25-Jan-12 28-Nov-11 Annual Management Elect Director Neil A. Springer For For Yes Mueller Water Products, Inc. MWA 25-Jan-12 28-Nov-11 Annual Management Elect Director Lydia W. Thomas For For Yes Mueller Water Products, Inc. MWA 25-Jan-12 28-Nov-11 Annual Management Elect Director Michael T. Tokarz For For Yes Mueller Water Products, Inc. MWA 25-Jan-12 28-Nov-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Mueller Water Products, Inc. MWA 25-Jan-12 28-Nov-11 Annual Management 3 Amend Omnibus Stock Plan For For Yes Mueller Water Products, Inc. MWA 25-Jan-12 28-Nov-11 Annual Management 4 Ratify Auditors For For Yes Lennar Corporation LEN 11-Apr-12 15-Feb-12 Annual Management Elect Director Irving Bolotin For For Yes Lennar Corporation LEN 11-Apr-12 15-Feb-12 Annual Management Elect Director Steven L. Gerard For For Yes Lennar Corporation LEN 11-Apr-12 15-Feb-12 Annual Management Elect Director Theron I. Gilliam For For Yes Lennar Corporation LEN 11-Apr-12 15-Feb-12 Annual Management Elect Director Sherrill W. Hudson For For Yes Lennar Corporation LEN 11-Apr-12 15-Feb-12 Annual Management Elect Director R. Kirk Landon For For Yes Lennar Corporation LEN 11-Apr-12 15-Feb-12 Annual Management Elect Director Sidney Lapidus For For Yes Lennar Corporation LEN 11-Apr-12 15-Feb-12 Annual Management Elect Director Stuart A. Miller For For Yes Lennar Corporation LEN 11-Apr-12 15-Feb-12 Annual Management Elect Director Jeffrey Sonnenfeld For For Yes Lennar Corporation LEN 11-Apr-12 15-Feb-12 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Lennar Corporation LEN 11-Apr-12 15-Feb-12 Annual Management 3 Amend Omnibus Stock Plan For Against Yes Lennar Corporation LEN 11-Apr-12 15-Feb-12 Annual Management 4 Approve Executive Incentive Bonus Plan For Against Yes Lennar Corporation LEN 11-Apr-12 15-Feb-12 Annual Management 5 Ratify Auditors For For Yes Lennar Corporation LEN 11-Apr-12 15-Feb-12 Annual Share Holder 6 Assess Energy Use and Establish Reduction Targets Against For Yes Harsco Corporation HSC 24-Apr-12 02-Mar-12 Annual Management Elect Director K. G. Eddy For For Yes Harsco Corporation HSC 24-Apr-12 02-Mar-12 Annual Management Elect Director D. C. Everitt For For Yes Harsco Corporation HSC 24-Apr-12 02-Mar-12 Annual Management Elect Director S. E. Graham For For Yes Harsco Corporation HSC 24-Apr-12 02-Mar-12 Annual Management Elect Director T. D. Growcock For For Yes Harsco Corporation HSC 24-Apr-12 02-Mar-12 Annual Management Elect Director H. W. Knueppel For For Yes Harsco Corporation HSC 24-Apr-12 02-Mar-12 Annual Management Elect Director J. M. Loree For For Yes Harsco Corporation HSC 24-Apr-12 02-Mar-12 Annual Management Elect Director A. J. Sordoni, III For For Yes Harsco Corporation HSC 24-Apr-12 02-Mar-12 Annual Management Elect Director R. C. Wilburn For For Yes Harsco Corporation HSC 24-Apr-12 02-Mar-12 Annual Management 2 Ratify Auditors For For Yes Harsco Corporation HSC 24-Apr-12 02-Mar-12 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes A. M. Castle & Co. CAS 26-Apr-12 01-Mar-12 Annual Management Elect Director Brian P. Anderson For For Yes A. M. Castle & Co. CAS 26-Apr-12 01-Mar-12 Annual Management Elect Director Reuben S. Donnelley For For Yes A. M. Castle & Co. CAS 26-Apr-12 01-Mar-12 Annual Management Elect Director Ann M. Drake For For Yes A. M. Castle & Co. CAS 26-Apr-12 01-Mar-12 Annual Management Elect Director Michael H. Goldberg For For Yes A. M. Castle & Co. CAS 26-Apr-12 01-Mar-12 Annual Management Elect Director Patrick J. Herbert, III For For Yes A. M. Castle & Co. CAS 26-Apr-12 01-Mar-12 Annual Management Elect Director Terrence J. Keating For For Yes A. M. Castle & Co. CAS 26-Apr-12 01-Mar-12 Annual Management Elect Director James D. Kelly For For Yes A. M. Castle & Co. CAS 26-Apr-12 01-Mar-12 Annual Management Elect Director Pamela Forbes Lieberman For For Yes A. M. Castle & Co. CAS 26-Apr-12 01-Mar-12 Annual Management Elect Director Gary A. Masse For For Yes A. M. Castle & Co. CAS 26-Apr-12 01-Mar-12 Annual Management Elect Director John McCartney For For Yes A. M. Castle & Co. CAS 26-Apr-12 01-Mar-12 Annual Management 2 Approve Conversion of Securities For For Yes A. M. Castle & Co. CAS 26-Apr-12 01-Mar-12 Annual Management 3 Increase Authorized Common Stock For For Yes A. M. Castle & Co. CAS 26-Apr-12 01-Mar-12 Annual Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes A. M. Castle & Co. CAS 26-Apr-12 01-Mar-12 Annual Management 5 Ratify Auditors For For Yes Global Cash Access Holdings, Inc. GCA 26-Apr-12 09-Mar-12 Annual Management Elect Director Scott Betts For For Yes Global Cash Access Holdings, Inc. GCA 26-Apr-12 09-Mar-12 Annual Management Elect Director E. Miles Kilburn For For Yes Global Cash Access Holdings, Inc. GCA 26-Apr-12 09-Mar-12 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Global Cash Access Holdings, Inc. GCA 26-Apr-12 09-Mar-12 Annual Management 3 Ratify Auditors For For Yes Lexmark International, Inc. LXK 26-Apr-12 29-Feb-12 Annual Management 1 Elect Director W. Roy Dunbar For For Yes Lexmark International, Inc. LXK 26-Apr-12 29-Feb-12 Annual Management 2 Elect Director Michael J. Maples For For Yes Lexmark International, Inc. LXK 26-Apr-12 29-Feb-12 Annual Management 3 Elect Director Stephen R. Hardis For For Yes Lexmark International, Inc. LXK 26-Apr-12 29-Feb-12 Annual Management 4 Elect Director William R. Fields For For Yes Lexmark International, Inc. LXK 26-Apr-12 29-Feb-12 Annual Management 5 Elect Director Robert Holland, Jr. For For Yes Lexmark International, Inc. LXK 26-Apr-12 29-Feb-12 Annual Management 6 Ratify Auditors For For Yes Lexmark International, Inc. LXK 26-Apr-12 29-Feb-12 Annual Management 7 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Lexmark International, Inc. LXK 26-Apr-12 29-Feb-12 Annual Share Holder 8 Declassify the Board of Directors Against For Yes XL Group plc XL G98290102 27-Apr-12 07-Mar-12 Annual Management 1 Elect Ramani Ayer as Director For For Yes XL Group plc XL G98290102 27-Apr-12 07-Mar-12 Annual Management 2 Elect Dale R. Comey as Director For For Yes XL Group plc XL G98290102 27-Apr-12 07-Mar-12 Annual Management 3 Elect Robert R. Glauber as Director For For Yes XL Group plc XL G98290102 27-Apr-12 07-Mar-12 Annual Management 4 Elect Suzanne B. Labarge as Director For For Yes XL Group plc XL G98290102 27-Apr-12 07-Mar-12 Annual Management 5 Ratify Auditors For For Yes XL Group plc XL G98290102 27-Apr-12 07-Mar-12 Annual Management 6 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Great Plains Energy Incorporated GXP 01-May-12 21-Feb-12 Annual Management Elect Director Terry Bassham For For Yes Great Plains Energy Incorporated GXP 01-May-12 21-Feb-12 Annual Management Elect Director David L. Bodde For For Yes Great Plains Energy Incorporated GXP 01-May-12 21-Feb-12 Annual Management Elect Director Michael J. Chesser For For Yes Great Plains Energy Incorporated GXP 01-May-12 21-Feb-12 Annual Management Elect Director Randall C. Ferguson, Jr. For For Yes Great Plains Energy Incorporated GXP 01-May-12 21-Feb-12 Annual Management Elect Director Gary D. Forsee For For Yes Great Plains Energy Incorporated GXP 01-May-12 21-Feb-12 Annual Management Elect Director Thomas D. Hyde For For Yes Great Plains Energy Incorporated GXP 01-May-12 21-Feb-12 Annual Management Elect Director James A. Mitchell For For Yes Great Plains Energy Incorporated GXP 01-May-12 21-Feb-12 Annual Management Elect Director John J. Sherman For For Yes Great Plains Energy Incorporated GXP 01-May-12 21-Feb-12 Annual Management Elect Director Linda H. Talbott For For Yes Great Plains Energy Incorporated GXP 01-May-12 21-Feb-12 Annual Management Elect Director Robert H. West For For Yes Great Plains Energy Incorporated GXP 01-May-12 21-Feb-12 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Great Plains Energy Incorporated GXP 01-May-12 21-Feb-12 Annual Management 3 Ratify Auditors For For Yes The Second Cup Ltd. SCU 81313P106 03-May-12 02-Apr-12 Annual Management 1 Elect James S. Anas, Bryna Goldberg, Bryan Held, Michael T. Rosicki, and Peter B. Saunders as Directors For For Yes The Second Cup Ltd. SCU 81313P106 03-May-12 02-Apr-12 Annual Management 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration For For Yes CNO Financial Group, Inc. CNO 12621E103 09-May-12 12-Mar-12 Annual Management 1 Elect Director Edward J. Bonach For For Yes CNO Financial Group, Inc. CNO 12621E103 09-May-12 12-Mar-12 Annual Management 2 Elect Director Ellyn L. Brown For For Yes CNO Financial Group, Inc. CNO 12621E103 09-May-12 12-Mar-12 Annual Management 3 Elect Director Robert C. Greving For For Yes CNO Financial Group, Inc. CNO 12621E103 09-May-12 12-Mar-12 Annual Management 4 Elect Director R. Keith Long For For Yes CNO Financial Group, Inc. CNO 12621E103 09-May-12 12-Mar-12 Annual Management 5 Elect Director Charles W. Murphy For For Yes CNO Financial Group, Inc. CNO 12621E103 09-May-12 12-Mar-12 Annual Management 6 Elect Director Neal C. Schneider For For Yes CNO Financial Group, Inc. CNO 12621E103 09-May-12 12-Mar-12 Annual Management 7 Elect Director Frederick J. Sievert For For Yes CNO Financial Group, Inc. CNO 12621E103 09-May-12 12-Mar-12 Annual Management 8 Elect Director Michael T. Tokarz For For Yes CNO Financial Group, Inc. CNO 12621E103 09-May-12 12-Mar-12 Annual Management 9 Elect Director John G. Turner For For Yes CNO Financial Group, Inc. CNO 12621E103 09-May-12 12-Mar-12 Annual Management 10 Amend NOL Rights Plan (NOL Pill) For For Yes CNO Financial Group, Inc. CNO 12621E103 09-May-12 12-Mar-12 Annual Management 11 Ratify Auditors For For Yes CNO Financial Group, Inc. CNO 12621E103 09-May-12 12-Mar-12 Annual Management 12 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Innospec Inc. IOSP 45768S105 09-May-12 15-Mar-12 Annual Management Elect Director Milton C. Blackmore For For Yes Innospec Inc. IOSP 45768S105 09-May-12 15-Mar-12 Annual Management Elect Director Robert I. Paller For Withhold Yes Innospec Inc. IOSP 45768S105 09-May-12 15-Mar-12 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Innospec Inc. IOSP 45768S105 09-May-12 15-Mar-12 Annual Management 3 Ratify Auditors For For Yes NV Energy, Inc. NVE 67073Y106 10-May-12 19-Mar-12 Annual Management 1 Elect Director Joseph B. Anderson, Jr. For For Yes NV Energy, Inc. NVE 67073Y106 10-May-12 19-Mar-12 Annual Management 2 Elect Director Glenn C. Christenson For For Yes NV Energy, Inc. NVE 67073Y106 10-May-12 19-Mar-12 Annual Management 3 Elect Director Susan F. Clark For For Yes NV Energy, Inc. NVE 67073Y106 10-May-12 19-Mar-12 Annual Management 4 Elect Director Stephen E. Frank For For Yes NV Energy, Inc. NVE 67073Y106 10-May-12 19-Mar-12 Annual Management 5 Elect Director Brian J. Kennedy For For Yes NV Energy, Inc. NVE 67073Y106 10-May-12 19-Mar-12 Annual Management 6 Elect Director Maureen T. Mullarkey For For Yes NV Energy, Inc. NVE 67073Y106 10-May-12 19-Mar-12 Annual Management 7 Elect Director John F. O'Reilly For For Yes NV Energy, Inc. NVE 67073Y106 10-May-12 19-Mar-12 Annual Management 8 Elect Director Philip G. Satre For For Yes NV Energy, Inc. NVE 67073Y106 10-May-12 19-Mar-12 Annual Management 9 Elect Director Donald D. Snyder For For Yes NV Energy, Inc. NVE 67073Y106 10-May-12 19-Mar-12 Annual Management 10 Elect Director Michael W. Yackira For For Yes NV Energy, Inc. NVE 67073Y106 10-May-12 19-Mar-12 Annual Management 11 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes NV Energy, Inc. NVE 67073Y106 10-May-12 19-Mar-12 Annual Management 12 Amend Non-Employee Director RestrictedStock Plan For For Yes NV Energy, Inc. NVE 67073Y106 10-May-12 19-Mar-12 Annual Management 13 Ratify Auditors For For Yes Rent-A-Center, Inc. RCII 76009N100 10-May-12 20-Mar-12 Annual Management 1 Elect Director Michael J. Gade For For Yes Rent-A-Center, Inc. RCII 76009N100 10-May-12 20-Mar-12 Annual Management 2 Elect Director J. V. Lentell For For Yes Rent-A-Center, Inc. RCII 76009N100 10-May-12 20-Mar-12 Annual Management 3 Ratify Auditors For For Yes Rent-A-Center, Inc. RCII 76009N100 10-May-12 20-Mar-12 Annual Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Tenet Healthcare Corporation THC 88033G100 10-May-12 14-Mar-12 Annual Management 1 Elect Director John Ellis'Jeb'Bush For For Yes Tenet Healthcare Corporation THC 88033G100 10-May-12 14-Mar-12 Annual Management 2 Elect Director Trevor Fetter For For Yes Tenet Healthcare Corporation THC 88033G100 10-May-12 14-Mar-12 Annual Management 3 Elect Director Brenda J. Gaines For For Yes Tenet Healthcare Corporation THC 88033G100 10-May-12 14-Mar-12 Annual Management 4 Elect Director Karen M. Garrison For For Yes Tenet Healthcare Corporation THC 88033G100 10-May-12 14-Mar-12 Annual Management 5 Elect Director Edward A. Kangas For For Yes Tenet Healthcare Corporation THC 88033G100 10-May-12 14-Mar-12 Annual Management 6 Elect Director Floyd D. Loop For For Yes Tenet Healthcare Corporation THC 88033G100 10-May-12 14-Mar-12 Annual Management 7 Elect Director Richard R. Pettingill For For Yes Tenet Healthcare Corporation THC 88033G100 10-May-12 14-Mar-12 Annual Management 8 Elect Director Ronald A. Rittenmeyer For For Yes Tenet Healthcare Corporation THC 88033G100 10-May-12 14-Mar-12 Annual Management 9 Elect Director James A. Unruh For For Yes Tenet Healthcare Corporation THC 88033G100 10-May-12 14-Mar-12 Annual Management 10 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Tenet Healthcare Corporation THC 88033G100 10-May-12 14-Mar-12 Annual Management 11 Ratify Auditors For For Yes Tenet Healthcare Corporation THC 88033G100 10-May-12 14-Mar-12 Annual Management 12 Approve Executive Incentive Bonus Plan For For Yes Cal Dive International, Inc. DVR 12802T101 15-May-12 16-Mar-12 Annual Management Elect Director Quinn J. Hebert For For Yes Cal Dive International, Inc. DVR 12802T101 15-May-12 16-Mar-12 Annual Management Elect Director Todd A. Dittmann For For Yes Cal Dive International, Inc. DVR 12802T101 15-May-12 16-Mar-12 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Cal Dive International, Inc. DVR 12802T101 15-May-12 16-Mar-12 Annual Management 3 Ratify Auditors For For Yes KapStone Paper and Packaging Corporation KS 48562P103 16-May-12 16-Apr-12 Annual Management Elect Director Jonathan R. Furer For For Yes KapStone Paper and Packaging Corporation KS 48562P103 16-May-12 16-Apr-12 Annual Management Elect Director Matthew H. Paull For For Yes KapStone Paper and Packaging Corporation KS 48562P103 16-May-12 16-Apr-12 Annual Management Elect Director Roger W. Stone For For Yes KapStone Paper and Packaging Corporation KS 48562P103 16-May-12 16-Apr-12 Annual Management 2 Ratify Auditors For For Yes KapStone Paper and Packaging Corporation KS 48562P103 16-May-12 16-Apr-12 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Superior Energy Services, Inc. SPN 16-May-12 30-Mar-12 Annual Management Elect Director Harold J. Bouillion For For Yes Superior Energy Services, Inc. SPN 16-May-12 30-Mar-12 Annual Management Elect Director Enoch L. Dawkins For For Yes Superior Energy Services, Inc. SPN 16-May-12 30-Mar-12 Annual Management Elect Director David D. Dunlap For For Yes Superior Energy Services, Inc. SPN 16-May-12 30-Mar-12 Annual Management Elect Director James M. Funk For For Yes Superior Energy Services, Inc. SPN 16-May-12 30-Mar-12 Annual Management Elect Director Terence E. Hall For For Yes Superior Energy Services, Inc. SPN 16-May-12 30-Mar-12 Annual Management Elect Director Ernest E. 'Wyn' Howard, III For For Yes Superior Energy Services, Inc. SPN 16-May-12 30-Mar-12 Annual Management Elect Director Peter D. Kinnear For For Yes Superior Energy Services, Inc. SPN 16-May-12 30-Mar-12 Annual Management Elect Director Michael M. McShane For For Yes Superior Energy Services, Inc. SPN 16-May-12 30-Mar-12 Annual Management Elect Director W. Matt Ralls For For Yes Superior Energy Services, Inc. SPN 16-May-12 30-Mar-12 Annual Management Elect Director Justin L. Sullivan For For Yes Superior Energy Services, Inc. SPN 16-May-12 30-Mar-12 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Superior Energy Services, Inc. SPN 16-May-12 30-Mar-12 Annual Management 3 Ratify Auditors For For Yes Virtus Investment Partners, Inc. VRTS 92828Q109 16-May-12 19-Mar-12 Annual Management Elect Director Diane M. Coffey For For Yes Virtus Investment Partners, Inc. VRTS 92828Q109 16-May-12 19-Mar-12 Annual Management Elect Director Timothy A. Holt For For Yes Virtus Investment Partners, Inc. VRTS 92828Q109 16-May-12 19-Mar-12 Annual Management 3 Ratify Auditors For For Yes Alliant Energy Corporation LNT 17-May-12 15-Mar-12 Annual Management Elect Director Patrick E. Allen For For Yes Alliant Energy Corporation LNT 17-May-12 15-Mar-12 Annual Management Elect Director Patricia L. Kampling For For Yes Alliant Energy Corporation LNT 17-May-12 15-Mar-12 Annual Management Elect Director Ann K. Newhall For For Yes Alliant Energy Corporation LNT 17-May-12 15-Mar-12 Annual Management Elect Director Dean C. Oestreich For For Yes Alliant Energy Corporation LNT 17-May-12 15-Mar-12 Annual Management Elect Director Carol P. Sanders For For Yes Alliant Energy Corporation LNT 17-May-12 15-Mar-12 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Alliant Energy Corporation LNT 17-May-12 15-Mar-12 Annual Management 3 Ratify Auditors For For Yes Par Pharmaceutical Companies, Inc. PRX 69888P106 17-May-12 23-Mar-12 Annual Management Elect Director Peter S. Knight For For Yes Par Pharmaceutical Companies, Inc. PRX 69888P106 17-May-12 23-Mar-12 Annual Management Elect Director Thomas P. Rice For For Yes Par Pharmaceutical Companies, Inc. PRX 69888P106 17-May-12 23-Mar-12 Annual Management 2 Ratify Auditors For For Yes Par Pharmaceutical Companies, Inc. PRX 69888P106 17-May-12 23-Mar-12 Annual Management 3 Approve Omnibus Stock Plan For For Yes Par Pharmaceutical Companies, Inc. PRX 69888P106 17-May-12 23-Mar-12 Annual Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Callaway Golf Company ELY 23-May-12 26-Mar-12 Annual Management Elect Director Oliver G. Brewer, III For For Yes Callaway Golf Company ELY 23-May-12 26-Mar-12 Annual Management Elect Director Samuel H. Armacost For For Yes Callaway Golf Company ELY 23-May-12 26-Mar-12 Annual Management Elect Director Ronald S. Beard For For Yes Callaway Golf Company ELY 23-May-12 26-Mar-12 Annual Management Elect Director John C. Cushman, III For For Yes Callaway Golf Company ELY 23-May-12 26-Mar-12 Annual Management Elect Director Yotaro Kobayashi For For Yes Callaway Golf Company ELY 23-May-12 26-Mar-12 Annual Management Elect Director John F. Lundgren For For Yes Callaway Golf Company ELY 23-May-12 26-Mar-12 Annual Management Elect Director Adebayo O. Ogunlesi For For Yes Callaway Golf Company ELY 23-May-12 26-Mar-12 Annual Management Elect Director Richard L. Rosenfield For For Yes Callaway Golf Company ELY 23-May-12 26-Mar-12 Annual Management Elect Director Anthony S. Thornley For For Yes Callaway Golf Company ELY 23-May-12 26-Mar-12 Annual Management 2 Ratify Auditors For For Yes Callaway Golf Company ELY 23-May-12 26-Mar-12 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Portland General Electric Company POR 23-May-12 19-Mar-12 Annual Management Elect Director John W. Ballantine For For Yes Portland General Electric Company POR 23-May-12 19-Mar-12 Annual Management Elect Director Rodney L. Brown, Jr. For For Yes Portland General Electric Company POR 23-May-12 19-Mar-12 Annual Management Elect Director David A. Dietzler For For Yes Portland General Electric Company POR 23-May-12 19-Mar-12 Annual Management Elect Director Kirby A. Dyess For For Yes Portland General Electric Company POR 23-May-12 19-Mar-12 Annual Management Elect Director Mark B. Ganz For For Yes Portland General Electric Company POR 23-May-12 19-Mar-12 Annual Management Elect Director Corbin A. McNeill, Jr. For For Yes Portland General Electric Company POR 23-May-12 19-Mar-12 Annual Management Elect Director Neil J. Nelson For For Yes Portland General Electric Company POR 23-May-12 19-Mar-12 Annual Management Elect Director M. Lee Pelton For For Yes Portland General Electric Company POR 23-May-12 19-Mar-12 Annual Management Elect Director James J. Piro For For Yes Portland General Electric Company POR 23-May-12 19-Mar-12 Annual Management Elect Director Robert T. F. Reid For For Yes Portland General Electric Company POR 23-May-12 19-Mar-12 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Portland General Electric Company POR 23-May-12 19-Mar-12 Annual Management 3 Ratify Auditors For For Yes Collective Brands, Inc. PSS 19421W100 24-May-12 02-Apr-12 Annual Management Elect Director Mylle H. Mangum For For Yes Collective Brands, Inc. PSS 19421W100 24-May-12 02-Apr-12 Annual Management Elect Director John F. McGovern For For Yes Collective Brands, Inc. PSS 19421W100 24-May-12 02-Apr-12 Annual Management Elect Director D. Scott Olivet For For Yes Collective Brands, Inc. PSS 19421W100 24-May-12 02-Apr-12 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Collective Brands, Inc. PSS 19421W100 24-May-12 02-Apr-12 Annual Management 3 Ratify Auditors For For Yes Collective Brands, Inc. PSS 19421W100 24-May-12 02-Apr-12 Annual Management 4 Amend Executive Incentive Bonus Plan For For Yes Collective Brands, Inc. PSS 19421W100 24-May-12 02-Apr-12 Annual Management 5 Approve Omnibus Stock Plan For For Yes Nelnet, Inc. NNI 64031N108 24-May-12 30-Mar-12 Annual Management 1 Elect Director Michael S. Dunlap For For Yes Nelnet, Inc. NNI 64031N108 24-May-12 30-Mar-12 Annual Management 2 Elect Director Stephen F. Butterfield For For Yes Nelnet, Inc. NNI 64031N108 24-May-12 30-Mar-12 Annual Management 3 Elect Director James P. Abel For For Yes Nelnet, Inc. NNI 64031N108 24-May-12 30-Mar-12 Annual Management 4 Elect Director William R. Cintani For For Yes Nelnet, Inc. NNI 64031N108 24-May-12 30-Mar-12 Annual Management 5 Elect Director Kathleen A. Farrell For For Yes Nelnet, Inc. NNI 64031N108 24-May-12 30-Mar-12 Annual Management 6 Elect Director Thomas E. Henning For For Yes Nelnet, Inc. NNI 64031N108 24-May-12 30-Mar-12 Annual Management 7 Elect Director Kimberly K. Rath For For Yes Nelnet, Inc. NNI 64031N108 24-May-12 30-Mar-12 Annual Management 8 Elect Director Michael D. Reardon For For Yes Nelnet, Inc. NNI 64031N108 24-May-12 30-Mar-12 Annual Management 9 Ratify Auditors For For Yes Nelnet, Inc. NNI 64031N108 24-May-12 30-Mar-12 Annual Management 10 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Miller Industries, Inc. MLR 25-May-12 05-Apr-12 Annual Management Elect Director Theodore H. Ashford, III For For Yes Miller Industries, Inc. MLR 25-May-12 05-Apr-12 Annual Management Elect Director Jeffrey I. Badgley For For Yes Miller Industries, Inc. MLR 25-May-12 05-Apr-12 Annual Management Elect Director A. Russell Chandler, III For For Yes Miller Industries, Inc. MLR 25-May-12 05-Apr-12 Annual Management Elect Director William G. Miller For For Yes Miller Industries, Inc. MLR 25-May-12 05-Apr-12 Annual Management Elect Director Richard H. Roberts For For Yes Miller Industries, Inc. MLR 25-May-12 05-Apr-12 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Interval Leisure Group, Inc. IILG 46113M108 29-May-12 09-Apr-12 Annual Management Elect Director Craig M. Nash For For Yes Interval Leisure Group, Inc. IILG 46113M108 29-May-12 09-Apr-12 Annual Management Elect Director Gregory R. Blatt For For Yes Interval Leisure Group, Inc. IILG 46113M108 29-May-12 09-Apr-12 Annual Management Elect Director David Flowers For For Yes Interval Leisure Group, Inc. IILG 46113M108 29-May-12 09-Apr-12 Annual Management Elect Director Gary S. Howard For For Yes Interval Leisure Group, Inc. IILG 46113M108 29-May-12 09-Apr-12 Annual Management Elect Director Lewis J. Korman For For Yes Interval Leisure Group, Inc. IILG 46113M108 29-May-12 09-Apr-12 Annual Management Elect Director Thomas J. Kuhn For For Yes Interval Leisure Group, Inc. IILG 46113M108 29-May-12 09-Apr-12 Annual Management Elect Director Thomas J. McInerney For For Yes Interval Leisure Group, Inc. IILG 46113M108 29-May-12 09-Apr-12 Annual Management Elect Director Thomas P. Murphy, Jr. For For Yes Interval Leisure Group, Inc. IILG 46113M108 29-May-12 09-Apr-12 Annual Management Elect Director Avy H. Stein For For Yes Interval Leisure Group, Inc. IILG 46113M108 29-May-12 09-Apr-12 Annual Management 2 Ratify Auditors For For Yes Park Sterling Corporation PSTB 70086Y105 30-May-12 28-Mar-12 Annual Management Elect Director James C. Cherry For For Yes Park Sterling Corporation PSTB 70086Y105 30-May-12 28-Mar-12 Annual Management Elect Director Patricia C. Hartung For For Yes Park Sterling Corporation PSTB 70086Y105 30-May-12 28-Mar-12 Annual Management Elect Director Thomas B. Henson For For Yes Park Sterling Corporation PSTB 70086Y105 30-May-12 28-Mar-12 Annual Management 2 Ratify Auditors For For Yes Park Sterling Corporation PSTB 70086Y105 30-May-12 28-Mar-12 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Park Sterling Corporation PSTB 70086Y105 30-May-12 28-Mar-12 Annual Management 4 Advisory Vote on Say on Pay Frequency One Year One Year Yes Pizza Pizza Royalty Income Fund PZA.UN 30-May-12 30-Apr-12 Annual/Special Management 1 Elect Arnold Cader, Richard McCoy, Robert Nobes, Terence Reid, and Elizabeth Wright as Trustees For For Yes Pizza Pizza Royalty Income Fund PZA.UN 30-May-12 30-Apr-12 Annual/Special Management 2 Approve Ernst & Young LLP as Auditors and Authorize Trustees to Fix Their Remuneration For For Yes Pizza Pizza Royalty Income Fund PZA.UN 30-May-12 30-Apr-12 Annual/Special Management 3 Approve Conversion from Fund to Corporation For For Yes Kaiser Aluminum Corporation KALU 07-Jun-12 12-Apr-12 Annual Management Elect Director David Foster For For Yes Kaiser Aluminum Corporation KALU 07-Jun-12 12-Apr-12 Annual Management Elect Director Teresa A. Hopp For For Yes Kaiser Aluminum Corporation KALU 07-Jun-12 12-Apr-12 Annual Management Elect Director William F. Murdy For For Yes Kaiser Aluminum Corporation KALU 07-Jun-12 12-Apr-12 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Kaiser Aluminum Corporation KALU 07-Jun-12 12-Apr-12 Annual Management 3 Ratify Auditors For For Yes Boston Pizza Royalties Income Fund BPF.UN 13-Jun-12 23-Apr-12 Annual Management Elect Trustee John L. Cowperthwaite For For Yes Boston Pizza Royalties Income Fund BPF.UN 13-Jun-12 23-Apr-12 Annual Management Elect Trustee W. Murray Sadler For For Yes Boston Pizza Royalties Income Fund BPF.UN 13-Jun-12 23-Apr-12 Annual Management Elect Trustee William C. Brown For For Yes Boston Pizza Royalties Income Fund BPF.UN 13-Jun-12 23-Apr-12 Annual Management 2 Approve KPMG LLP as Auditors and Authorize Trustees to Fix Their Remuneration For For Yes Granite Real Estate Inc. MIM 55304X104 13-Jun-12 09-May-12 Annual/Special Management Elect Director Michael Brody For For Yes Granite Real Estate Inc. MIM 55304X104 13-Jun-12 09-May-12 Annual/Special Management Elect Director Peter Dey For For Yes Granite Real Estate Inc. MIM 55304X104 13-Jun-12 09-May-12 Annual/Special Management Elect Director Barry Gilbertson For For Yes Granite Real Estate Inc. MIM 55304X104 13-Jun-12 09-May-12 Annual/Special Management Elect Director Thomas Heslip For For Yes Granite Real Estate Inc. MIM 55304X104 13-Jun-12 09-May-12 Annual/Special Management Elect Director Gerald J. Miller For For Yes Granite Real Estate Inc. MIM 55304X104 13-Jun-12 09-May-12 Annual/Special Management Elect Director Scott I. Oran For For Yes Granite Real Estate Inc. MIM 55304X104 13-Jun-12 09-May-12 Annual/Special Management Elect Director G. Wesley Voorheis For For Yes Granite Real Estate Inc. MIM 55304X104 13-Jun-12 09-May-12 Annual/Special Management 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration For For Yes Granite Real Estate Inc. MIM 55304X104 13-Jun-12 09-May-12 Annual/Special Management 3 Change Company Name to Granite Real Estate Inc. For For Yes Granite Real Estate Inc. MIM 55304X104 13-Jun-12 09-May-12 Annual/Special Management 4 Approve Executive Share Unit Plan For For Yes Granite Real Estate Inc. MIM 55304X104 13-Jun-12 09-May-12 Annual/Special Management 5 Amend Quorum Requirements For Against Yes Granite Real Estate Inc. MIM 55304X104 13-Jun-12 09-May-12 Annual/Special Management 6 Change Jurisdiction of Incorporation [OBCA to QBCA] For For Yes CapLease, Inc. LSE 14-Jun-12 09-Apr-12 Annual Management Elect Director Paul H. McDowell For For Yes CapLease, Inc. LSE 14-Jun-12 09-Apr-12 Annual Management Elect Director William R. Pollert For For Yes CapLease, Inc. LSE 14-Jun-12 09-Apr-12 Annual Management Elect Director Michael E. Gagliardi For For Yes CapLease, Inc. LSE 14-Jun-12 09-Apr-12 Annual Management Elect Director Catherine F. Long For For Yes CapLease, Inc. LSE 14-Jun-12 09-Apr-12 Annual Management Elect Director Jeffrey F. Rogatz For For Yes CapLease, Inc. LSE 14-Jun-12 09-Apr-12 Annual Management Elect Director Howard A. Silver For For Yes CapLease, Inc. LSE 14-Jun-12 09-Apr-12 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes CapLease, Inc. LSE 14-Jun-12 09-Apr-12 Annual Management 3 Ratify Auditors For For Yes UFP Technologies, Inc. UFPT 14-Jun-12 25-Apr-12 Annual Management Elect Director R. Jeffrey Bailly For For Yes UFP Technologies, Inc. UFPT 14-Jun-12 25-Apr-12 Annual Management Elect Director David B. Gould For Withhold Yes UFP Technologies, Inc. UFPT 14-Jun-12 25-Apr-12 Annual Management Elect Director Marc Kozin For Withhold Yes UFP Technologies, Inc. UFPT 14-Jun-12 25-Apr-12 Annual Management 2 Ratify Auditors For For Yes UFP Technologies, Inc. UFPT 14-Jun-12 25-Apr-12 Annual Management 3 Adjourn Meeting For Against Yes Armtec Infrastructure Inc ARF 04248B109 21-Jun-12 20-Apr-12 Annual Management 1 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration For For Yes Armtec Infrastructure Inc ARF 04248B109 21-Jun-12 20-Apr-12 Annual Management 2 Elect Ron V. Adams, Donald W. Cameron, Brian W. Jamieson, John E. Richardson, Michael S. Skea, Robert J. Wright, Mark D. Anderson, Farouk M. Ahamed, and J. Mark Richardson as Directors For For Yes Armtec Infrastructure Inc ARF 04248B109 21-Jun-12 20-Apr-12 Annual Management Elect Director Ron V. Adams For For Yes Armtec Infrastructure Inc ARF 04248B109 21-Jun-12 20-Apr-12 Annual Management Elect Director Donald W. Cameron For For Yes Armtec Infrastructure Inc ARF 04248B109 21-Jun-12 20-Apr-12 Annual Management Elect Director Brian W. Jamieson For For Yes Armtec Infrastructure Inc ARF 04248B109 21-Jun-12 20-Apr-12 Annual Management Elect Director John E. Richardson For For Yes Armtec Infrastructure Inc ARF 04248B109 21-Jun-12 20-Apr-12 Annual Management Elect Director Michael S. Skea For For Yes Armtec Infrastructure Inc ARF 04248B109 21-Jun-12 20-Apr-12 Annual Management Elect Director Robert J. Wright For For Yes Armtec Infrastructure Inc ARF 04248B109 21-Jun-12 20-Apr-12 Annual Management Elect Director Mark D. Anderson For For Yes Armtec Infrastructure Inc ARF 04248B109 21-Jun-12 20-Apr-12 Annual Management Elect Director Farouk M. Ahamed For For Yes Armtec Infrastructure Inc ARF 04248B109 21-Jun-12 20-Apr-12 Annual Management Elect Director J. Mark Richardson For For Yes Argan, Inc. AGX 04010E109 26-Jun-12 30-Apr-12 Annual Management Elect Director Rainer H. Bosselmann For For Yes Argan, Inc. AGX 04010E109 26-Jun-12 30-Apr-12 Annual Management Elect Director Henry A. Crumpton For For Yes Argan, Inc. AGX 04010E109 26-Jun-12 30-Apr-12 Annual Management Elect Director Cynthia A. Flanders For For Yes Argan, Inc. AGX 04010E109 26-Jun-12 30-Apr-12 Annual Management Elect Director William F. Griffin, Jr. For For Yes Argan, Inc. AGX 04010E109 26-Jun-12 30-Apr-12 Annual Management Elect Director William F. Leimkuhler For For Yes Argan, Inc. AGX 04010E109 26-Jun-12 30-Apr-12 Annual Management Elect Director W.G. Champion Mitchell For For Yes Argan, Inc. AGX 04010E109 26-Jun-12 30-Apr-12 Annual Management Elect Director James W. Quinn For For Yes Argan, Inc. AGX 04010E109 26-Jun-12 30-Apr-12 Annual Management Elect Director Brian R. Sherras For For Yes Argan, Inc. AGX 04010E109 26-Jun-12 30-Apr-12 Annual Management 2 Ratify Auditors For For Yes Overhill Farms, Inc. OFI 27-Jun-12 23-May-12 Annual Management Elect Director James Rudis For For Yes Overhill Farms, Inc. OFI 27-Jun-12 23-May-12 Annual Management Elect Director Harold Estes For For Yes Overhill Farms, Inc. OFI 27-Jun-12 23-May-12 Annual Management Elect Director Geoffrey A. Gerard For For Yes Overhill Farms, Inc. OFI 27-Jun-12 23-May-12 Annual Management Elect Director Alexander Auerbach For Withhold Yes Overhill Farms, Inc. OFI 27-Jun-12 23-May-12 Annual Management Elect Director Alexander Rodetis, Jr. For For Yes Overhill Farms, Inc. OFI 27-Jun-12 23-May-12 Annual Management 2 Ratify Auditors For For Yes SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Advisors Series Trust By (Signature and Title) /s/ Douglas G. Hess Douglas G. Hess, President (Principal Executive Officer) Date 08/31/2012
